Exhibit 10.5

MARRIOTT REWARDS AFFILIATION AGREEMENT

by and among

MARRIOTT INTERNATIONAL, INC.,

MARRIOTT REWARDS, LLC,

MARRIOTT VACATIONS WORLDWIDE CORPORATION

and

MARRIOTT OWNERSHIP RESORTS, INC.

Dated as of November 17, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

Section 1. Rewards Points Offered by MVW in the Licensed Destination Club
Business

     2   

Section 2. Payment for Rewards Points Issued on or After the Commencement Date

     3   

Section 3. Payment for Rewards Points Redeemed Prior to the Commencement Date or
Outstanding as of the Commencement Date

     5   

Section 4. Restrictions

     6   

Section 5. MVW Inventory Use

     7   

Section 6. Deemed Order of Usage of Rewards Points

     7   

Section 7. Redemption of Rewards Points by Rewards Members

     8   

Section 8. Elite Status Program

     8   

Section 9. Marketing

     9   

Section 10. Joint & Several Liability

     11   

Section 11. Default & Term

     11   

Section 12. Effect of Termination

     19   

Section 13. Changes to the Rewards Program

     19   

Section 14. Cooperation

     20   

Section 15. Reporting

     21   

Section 16. Third Party Consents

     22   

Section 17. Assignment

     22   

Section 18. MVW Associates

     23   

Section 19. Notices

     24   

Section 20. Governing Law; Jurisdiction

     26   

Section 21. WAIVER OF JURY TRIAL AND PUNITIVE AND EXEMPLARY DAMAGES

     26   

Section 22. Third Party Rights

     26   

Section 23. Amendment

     26   

Section 24. Approvals, Consents and Waivers

     27   

Section 25. Construction and Severability

     27   

Section 26. Independent Contractor

     28   

Section 27. Arbitration

     28   

Section 28. Expert Resolution

     30   

Section 29. Injunctive Relief

     31   

Section 30. Costs of Enforcement

     31   

Section 31. Indemnification

     31   

Section 32. Reasonable Business Judgment

     31   

Section 33. Counterparts; Authorization of Authority

     32   

Section 34. Guaranty

     32   

Section 35. Currency; Place of Payment

     34   

Exhibit A – Rewards Points Rates

Schedule 1(e) – Exempted MVW Properties

Schedule 3(b) – Cost of Outstanding Certificates

 

i



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Defined Term

   Location  

AAA Rules

     Section 27   

Adjusted MHR Funding Rate

     Exhibit A   

Affiliates

     License Agreement   

Agreement

     Preamble   

Airline Miles

     Recitals   

Applicable Law

     Section 25   

Award

     Section 3(a)   

Bankruptcy Code

     License Agreement   

Blocked Person

     License Agreement   

Bonus Point Funding Rate

     Exhibit A   

Bonus Points

     Exhibit A   

Brand Standards

     License Agreement   

Branded Elements

     License Agreement   

Certificate

     Section 3(a)   

Change in Control

     License Agreement   

Combo Award

     Section 14(a)   

Commencement Date

     Section 2(d)   

Commencement Date Points

     Section 3(a)   

Communication Standards

     Section 9(d)   

Controlling Interest

     License Agreement   

Determination Date

     Section 3(b)   

Dispute

     Section 27   

Distribution

     Recitals   

Distribution Agreement

     Recitals   

Effective Date

     Section 11(a)   

Elite Referral Program

     Section 8(b)   

Elite Status

     Section 8(a)   

Exchange Ratio Rules

     Section 4(a)   

Exchange Ratios

     Section 4(a)   

Exchange/Sales Uses

     Section 1(b)   

Exchanges

     Section 1(b)   

Expert

     License Agreement   

Explorer Program

     Section 4(b)   

Extraordinary Events

     License Agreement   

GDP Deflator

     License Agreement   

Guarantor

     Preamble   

Guarantor Obligations

     Section 34(c)   

Guaranty

     Section 34(a)   

IMS

     Section 2(a)   

Incentives

     Section 1(b)   

Indemnified Party

     Section 31(a)   

Indemnifying Party

     Section 31(a)   

Licensed Business

     Recitals   

 

ii



--------------------------------------------------------------------------------

Licensed Destination Club Products

     License Agreement   

Licensed Destination Club Units

     License Agreement   

Licensed Projects

     License Agreement   

Licensor Lodging Facilities

     License Agreement   

Lodging Competitor

     License Agreement   

Marriott

     Preamble   

Marriott Confidential Information

     License Agreement   

Marriott Guest Services

     License Agreement   

Marriott License Agreement

     Recitals   

Marriott Rewards Members

     Recitals   

Marriott Rewards Points

     Recitals   

Marriott Rewards Program

     Recitals   

Material Program Changes

     Section 13(a)   

Maximum Available Net Assets

     License Agreement   

Measuring Period

     Exhibit A   

MHR Funding Points

     Exhibit A   

MHR Funding Rate

     Exhibit A   

MHR Hotels

     License Agreement   

MII

     Preamble   

MORI

     Preamble   

MVW

     Preamble   

MVW Associate Rewards Members

     Section 18(a)   

MVW Associates

     Section 18 (a)   

MVW Base Funding Rate

     Exhibit A   

MVW Breakage Rate

     Exhibit A   

MVW Confidential Information

     License Agreement   

MVW Redemption Premium

     Exhibit A   

MVW Redemption Rates

     Section 5(b)   

MVWC

     Preamble   

Obligations

     Section 34(a)   

Offering Documents

     License Agreement   

Owner Assurance

     Section 1(b)   

Participating Properties

     Recitals   

Permitted Uses

     Section 1(b)   

Program Rules

     Section 1(a)   

Qualifying Stays

     Section 1(a)   

Recognition Benefits

     Section 1(b)   

Referrals

     Section 1(b)   

Remediation Arrangement

     License Agreement   

Rewards

     Preamble   

Rewards Members

     Recitals   

Rewards Points

     Recitals   

Rewards Program

     Recitals   

Ritz-Carlton

     Recitals   

Ritz-Carlton License Agreement

     Recitals   

 

iii



--------------------------------------------------------------------------------

Ritz-Carlton Rewards Members

     Recitals   

Ritz-Carlton Rewards Points

     Recitals   

Sales Incentives

     Section 1(b)   

Specially Designated National

     License Agreement   

Standard Points

     Exhibit A   

System

     License Agreement   

Tail Period

     Section 11(a)   

Tax

     License Agreement   

The Ritz-Carlton Rewards Program

     Recitals   

Total Available Net Assets

     Section 34(c)   

Transaction Agreements

     License Agreement   

URR

     Exhibit A   

Usage Rights

     Section 4(a)   

 

iv



--------------------------------------------------------------------------------

MARRIOTT REWARDS AFFILIATION AGREEMENT

This Marriott Rewards Affiliation Agreement (this “Agreement”), dated as of
November 17, 2011 and effective as of the Effective Date (as defined in
Section 11(a)), is by and among MARRIOTT INTERNATIONAL, INC. (“MII”), a Delaware
corporation, MARRIOTT REWARDS, LLC (“Rewards”, and together with MII,
“Marriott”), an Arizona limited liability company, MARRIOTT VACATIONS WORLDWIDE
CORPORATION (“MVWC”), a Delaware corporation, and MARRIOTT OWNERSHIP RESORTS,
INC. (“MORI”, and together with MVWC, “MVW”), a Delaware corporation. As used in
this Agreement, the terms “Rewards”, “MII”, “Marriott”, “MORI”, “MVWC”, and
“MVW” shall mean Rewards, MII, Marriott, MORI, MVWC, and MVW, as the case may
be, and their respective subsidiaries.

Recitals

A. Pursuant to the Separation and Distribution Agreement (the “Distribution
Agreement”) dated as of November 17, 2011, MII has agreed to distribute to its
stockholders all of MVWC’s issued and outstanding capital stock (the
“Distribution”) if the conditions set forth in the Distribution Agreement are
satisfied, including, among others, that the parties hereto have entered into
this Agreement.

B. Marriott has developed a sales promotional program known as Marriott Rewards
(the “Marriott Rewards Program”), under which participants (“Marriott Rewards
Members”) are awarded “Marriott Rewards Points” based on (i) their stays and
spending at participating hotels, resorts and vacation ownership resorts
affiliated with Marriott, including The Ritz-Carlton Hotel Company, L.L.C.
(“Ritz-Carlton”), a Delaware limited liability company (such participating
hotels, resorts and vacation ownership resorts, the “Participating Properties”)
or (ii) the purchase of Licensed Destination Club Products and exchange of Usage
Rights in respect thereof. In addition, Marriott has developed “The Ritz-Carlton
Rewards Program” (“The Ritz-Carlton Rewards Program”, and together with the
Marriott Rewards Program, the “Rewards Program”), under which participants
(“Ritz-Carlton Rewards Members”, and together with Marriott Rewards Members,
“Rewards Members”) are awarded “Ritz-Carlton Rewards Points” based on their
stays and spending at Participating Properties. MVW customers may elect to
participate in either the Marriott Rewards Program or The Ritz-Carlton Rewards
Program and receive Marriott Rewards Points or Ritz-Carlton Rewards Points,
respectively (any or all of such points, “Rewards Points”). Rewards Points may
be redeemed for free stays at Participating Properties; car rentals; airline
miles; or other rewards. In connection with the Distribution, MVW will enter
into a License, Services and Development Agreement with MII (the “Marriott
License Agreement”) and a License, Services and Development Agreement with
Ritz-Carlton (the “Ritz-Carlton License Agreement”) pursuant to which, among
other things, Marriott and Ritz-Carlton will grant certain licenses to MVW to
use the “Marriott Vacation Club”, “Grand Residence by Marriott”, “The
Ritz-Carlton Destination Club” and “Ritz-Carlton Residences” brands and certain
intellectual property after the Distribution.

C. Following the Distribution, MVW will own and conduct the Licensed Destination
Club Business (as defined below). For purposes of this Agreement, the terms
“Licensed Destination Club Business” and “Licensed Business” shall have the
meanings assigned to each term in the Marriott License Agreement, Provideed,
however, that for the avoidance of doubt, the



--------------------------------------------------------------------------------

terms “Licensed Destination Club Business” and “Licensed Business” as used in
this Agreement shall not include Ritz-Carlton Destination Club properties,
provided, further, however, that any Destination Club Units or Residential Units
in Existing Projects (as defined in the Ritz-Carlton License Agreement) that are
included as part of Licensed Destination Club Products under the Marriott
License Agreement will be deemed to be Licensed Destination Club Units for
purposes of this Agreement.

D. Rewards purchases miles from airlines to award to Rewards Members who elect
to receive miles in lieu of Rewards Points in connection with qualified stays at
Participating Properties (“Airline Miles”).

E. In connection with the transactions contemplated by the Distribution
Agreement, the parties have agreed that MVW will retain the ability to
participate in the Rewards Program after the Distribution on the terms and
conditions set forth herein, including the ability to offer Rewards Points to
MVW customers in connection with the Licensed Destination Club Business.

F. As an inducement to enter this Agreement, Marriott Resorts Hospitality
Corporation, a South Carolina corporation, MVCI Asia Pacific Pte. Ltd., a
Singapore private limited company, and MVCO Series LLC, a Delaware limited
liability company, (each of Marriott Resorts Hospitality Corporation, MVCI Asia
Pacific Pte. Ltd. and MVCO Series LLC, a “Guarantor”) agree to guarantee the
performance by MVW of its obligations under this Agreement.

G. Capitalized terms used herein that are not otherwise defined shall have the
respective meanings set forth in the Marriott License Agreement.

Agreement

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

Section 1. Rewards Points Offered by MVW in the Licensed Destination Club
Business.

(a) Except as otherwise provided in this Agreement or the Services Manual, MVW
will offer, in accordance with all Rewards Program rules, policies and terms &
conditions, as such may be modified by Marriott from time to time (subject to
Section 13(c)) (“Program Rules”), Rewards Members the opportunity to earn
Rewards Points or Airline Miles for eligible cash rentals of units and related
eligible spending during such rental stays for products and services offered by
the Licensed Destination Club Business at Licensed Destination Club Projects or
Licensed Destination Club Units eligible for earning Rewards Points under the
Rewards Program (“Qualifying Stays”).

(b) Subject to Section 1(c), MVW may offer Rewards Points to Rewards Members in
connection with the Licensed Destination Club Business: (i) as an incentive to
customers to close on a purchase of Licensed Destination Club Products,
including first day benefits, as set forth in the Services Manual (“Sales
Incentives”); (ii) in exchange for Usage Rights (as defined in Section 4(a))
(“Exchanges”); (iii) for referrals of potential purchasers of

 

2



--------------------------------------------------------------------------------

Licensed Destination Club Products as set forth in the Services Manual
(“Referrals”, and collectively with Sales Incentives and Exchanges, the
“Exchange/Sales Uses”); (iv) to resolve customer service issues (“Owner
Assurance”); (v) as sales presentation, tour, financing and certain other
specified incentives in connection with the offer and sale of Licensed
Destination Club Products, as set forth in the Services Manual (“Incentives”),
and (vi) as a recognition benefit provided to Rewards Members with Elite Status
(as defined in Section 8(a)) as provided in Section 8(c) (“Recognition
Benefits”) (collectively with Exchange/Sales Uses, Owner Assurance, Incentives,
Recognition Benefits and Qualifying Stays, the “Permitted Uses”). MVW may not
offer Rewards Points for any purpose other than a Permitted Use without
Marriott’s prior written consent. Marriott will reasonably consider MVW’s
requests to offer Rewards Points for any purpose other than a Permitted Use.

(c) MVW may not utilize or affiliate with any customer loyalty program offered
by any third-party hotel, destination club, lodging operation or other travel
customer loyalty program that is primarily focused on the lodging industry other
than the Rewards Program in connection with the Licensed Destination Club
Business, except for any loyalty program provided by a third-party timeshare
exchange company such as Interval International or Resort Condominium
International. For clarification, and by way of example only, the parties agree
that the customer loyalty programs operated by the online travel agencies
Expedia, Orbitz and Travelocity are travel customer loyalty programs that, as of
the Effective Date, are primarily focused on the lodging industry.
Notwithstanding the foregoing, except as may be otherwise set forth in
Section 14(b), MVW may not, as part of the Licensed Destination Club Business,
utilize or affiliate with any customer loyalty program provided by a third-party
timeshare exchange company that (i) is an Affiliate of a Lodging Competitor or
(ii) issues “points” or other currency of a loyalty program of a Lodging
Competitor.

(d) MVW will permit its customers to elect whether Rewards Points issued in
connection with Permitted Uses are issued as Marriott Rewards Points or
Ritz-Carlton Rewards Points. MVW will also permit its customers to elect to
receive Airline Miles for Qualifying Stays.

(e) Marriott acknowledges that MVW is not required to offer Rewards Points or
Airline Miles for Qualifying Stays, or allow Rewards Members to pay for stays
using Rewards Points, at Licensed Projects where transient rental is not offered
pursuant to the Reservation System due to applicable legal or contractual
restrictions. All such Licensed Projects as of the Effective Date are listed on
Schedule 1(e). MVW will update Schedule 1(e) as and when necessary to reflect
any changes thereto after the Effective Date and will provide prompt written
notice to Rewards of any such changes and the reason for such changes.

(f) Except as otherwise expressly provided herein or as set forth in the
Services Manual, MVW will comply with all Program Rules.

Section 2. Payment for Rewards Points Issued on or After the Commencement Date.

(a) Rewards shall issue Rewards Points to MVW customers who are Rewards Members
for Permitted Uses upon notification by MVW by posting such information to the

 

3



--------------------------------------------------------------------------------

Information Management System (“IMS”) using codes designated by Marriott, or as
otherwise required or allowed by Marriott, that (i) such Rewards Member has
qualified for Rewards Points, (ii) the date and method by which such Rewards
Member qualified for such Rewards Points and (iii) the number of Rewards Points
to be issued to such Rewards Member.

(b) Rewards shall issue Airlines Miles to MVW customers who are Rewards Members
for Qualifying Stays upon notification by MVW by posting such information to IMS
using codes designated by Marriott or as otherwise required or allowed by
Marriott, that (i) such Rewards Member has qualified for Airlines Miles,
(ii) the date and method by which such Rewards Member qualified for such Airline
Miles and (iii) the number of Airline Miles to be issued to such Rewards Member.

(c) MVW will pay Rewards for Rewards Points and Airline Miles issued in
connection with Qualifying Stays at the rates set forth on Exhibit A hereto.
Marriott will invoice MVW for Rewards Points and Airline Miles issued pursuant
to Qualifying Stays in a manner consistent with the invoicing process used by
Marriott with respect to Rewards Points and Airline Miles purchased by MHR
Hotels through their participation in the Rewards Program. MVW’s payment terms
under such invoices shall be consistent with the payment terms received by MHR
Hotels in connection with their participation in the Rewards Program. The
parties acknowledge and agree that this Agreement does not change the invoice
process for Rewards Points and Airline Miles issued in connection with
Qualifying Stays from the invoice process in effect prior to the Effective Date,
provided, however, the parties acknowledge and agree that the invoice process
may change following the Effective Date.

(d) MVW will pay Rewards for Rewards Points issued on or after the later of
(i) the Effective Date or (ii) December 31, 2011 (such later date, the
“Commencement Date” ) to MVW customers for Permitted Uses (other than Qualifying
Stays) when such Rewards Points are issued in accordance with Section 2(e). MVW
will pay the rates set forth on Exhibit A hereto for Rewards Points issued on or
after the Commencement Date. A sample calculation is set forth in the Services
Manual.

(e) Following the Commencement Date, Marriott will invoice MVW each period for
Rewards Points issued during the prior period to MVW customers for Permitted
Uses (other than Qualifying Stays) and payment will be due within 30 days of the
invoice date. Notwithstanding the foregoing, for the period from the Effective
Date through the last day of fiscal year 2018, payments for Rewards Points
issued to MVW customers for Exchanges between October 1 and December 31 of any
such year shall be due 120 days after December 31 of such year.

(f) If (i) the percentage of Rewards Points issued to MVW customers in
connection with Permitted Uses during any fiscal year as a percentage of all
Rewards Points issued for the entire Rewards Program during such fiscal year
increases to greater than 25% and (ii) solely as a result of the increase from
the percentage of Rewards Points issued to MVW customers during the 2011 fiscal
year as a percentage of all Rewards Points issued for the entire Rewards Program
to a percentage greater than 25% of all Rewards Points issued for the entire
Rewards Program, there is a material cost increase to Rewards for the Rewards
Program, the parties hereto agree to negotiate in good faith an adjustment to
the rates paid by MVW for Rewards Points to offset such increased costs.

 

4



--------------------------------------------------------------------------------

(g) For purposes of this Agreement, unless otherwise specified or the context
otherwise requires, each reference in this Agreement to “fiscal year”, “fiscal
quarter” or “period” shall mean Marriott’s fiscal year, fiscal quarter or
accounting period, respectively.

Section 3. Payment for Rewards Points Redeemed Prior to the Commencement Date or
Outstanding as of the Commencement Date.

(a) Subject to Section 3(b), MVW will pay Rewards for Rewards Points issued to
MVW customers for Permitted Uses (other than Qualifying Stays) that are
(i) redeemed (but remain unpaid for) prior to the Commencement Date or
(ii) outstanding as of the Commencement Date (any or all such Rewards Points,
the “Commencement Date Points”) as and when such Rewards Points are redeemed.
Marriott will invoice MVW each period for Commencement Date Points redeemed
during the prior fiscal period and payment will be due within 30 days of the
invoice date. MVW will pay the following amounts for redeemed Commencement Date
Points: (i) for Commencement Date Points redeemed in exchange for hotel stays,
one hundred and five percent (105%) of the actual cost to Rewards of such hotel
stays; and (ii) for all other redemptions of Commencement Date Points, the
“average actual cost” to Rewards of such redemptions. The “average actual cost”
referred to in clause (ii) above, which will be determined at least every other
year, will be calculated by determining the weighted average of the costs
associated with each type or category (as determined by Rewards) of Rewards
Points redemption (each such type or category, an “Award”) during the previous
two year period covered by such review. Notwithstanding anything herein to the
contrary, the parties acknowledge and agree that, for the purposes of the
calculations to be made under this Section 3, for redemptions of Commencement
Date Points for hotel stays, an MVW customer shall be deemed to have “redeemed”
Rewards Points at the time such MVW customer tenders the Certificate (as defined
below) in redemption of such Rewards Points in payment for a hotel stay and not
at the time such MVW customer makes a hotel reservation with respect to such
redemption. For redemptions of Commencement Date Points other than for hotel
stays, an MVW customer shall be deemed to have “redeemed” Rewards Points at the
time a Certificate is ordered. “Certificate” means a certificate issued pursuant
to any Award.

(b) After the first to occur of (i) the termination of this Agreement or
(ii) the fourth anniversary of the Commencement Date (such earlier date, the
“Determination Date”), MVW will pay Rewards in full for all Commencement Date
Points then outstanding (after excluding any Certificates issued using
Commencement Date Points that have expired, been revoked or otherwise terminated
without being redeemed), after reducing the amount due using the historical MVW
breakage rate as calculated by Marriott using MVW’s breakage calculation
methodology, including but not limited to using a 30 year redemption curve and a
95% a priori factor. Marriott will invoice MVW for the amounts due under this
Section 3(b) within the 30 days of the Determination Date and payment will be
due within 30 days of the invoice date. The price per point for such
Commencement Date Points shall equal the average price of Rewards Points
redeemed by MVW for all Commencement Date Points redeemed during (i) the most
recently completed fiscal year if the Agreement is terminated prior to the
fourth anniversary of the Commencement Date or (ii) if the Agreement is not
terminated prior to the fourth

 

5



--------------------------------------------------------------------------------

anniversary of the Commencement Date, the period that consists of thirteen
consecutive periods, with the last of such periods as the penultimate period
ending prior to the fourth anniversary of the Commencement Date. To determine
the amounts due under this Section 3(b), Marriott shall prepare a schedule of
expected annual redemptions utilizing a 30 year redemption curve and the price
per point as stated in this Section 3(b) and such amounts shall be discounted to
their present value at a rate equal to 4.7%.

(c) After the Determination Date, MVW will pay Rewards in full for any
outstanding Certificates (i.e., Certificates that have not expired, been
revoked, or otherwise terminated without being redeemed in accordance with their
terms) issued using Commencement Date Points at the cost described in Schedule
3(c), adjusted for breakage as calculated by Marriott in accordance with
Marriott’s past practice. Marriott will invoice MVW for the amounts due under
this Section 3(c) within 30 days of the Determination Date and payment will be
due within 30 days of the invoice date.

Section 4. Restrictions.

(a) In connection with the execution of this Agreement, the parties have
confirmed in writing the ratios or allocations in effect as of the Effective
Date used to determine the number of Rewards Points a Rewards Member will
receive upon exchange of such Rewards Member’s usage rights in respect of
Licensed Destination Club Products (collectively, “Usage Rights”) for Rewards
Points (such ratios or allocations, the “Exchange Ratios”). The methodology for
determining such Exchange Ratios, and limitations on the exchange of Usage
Rights for Rewards Points, are set forth in the Services Manual (such
methodology and restrictions, the “Exchange Ratio Rules”). MVW’s right to alter
a Rewards Member’s ability to exchange such Rewards Member’s Usage Rights for
Rewards Points shall be determined in accordance with the Exchange Ratio Rules.
MVW shall certify annually in writing to Marriott that MVW is in compliance with
the Exchange Ratio Rules, and provide the then-current Exchange Ratios to
Marriott. MVW shall deliver such certification to Marriott within thirty days of
each anniversary of the Effective Date.

(b) MVW may not, without Marriott’s prior written consent, implement a “hotel
exchange” program under which owners of Licensed Destination Club Products
exchange Usage Rights for stays at Participating Properties and MVW pays for
such stays using Rewards Points; provided, however, that MVW may operate a
program (“Explorer Program”), such as the existing “Hotel Explorer” and “Club
Connections” programs, under which owners of Licensed Destination Club Products
exchange Usage Rights for stays at a Participating Property and MVW pays such
Participating Property for such stay in cash under a separate agreement between
MVW and such Participating Property.

(c) In its marketing and public communications, MVW will not (i) position the
ability to exchange Usage Rights for Rewards Points as the primary benefit of
purchasing Licensed Destination Club Products or (ii) give any greater
prominence to the ability to exchange Usage Rights for Rewards Points than is
given to other use or exchange options for Usage Rights, in each case consistent
with past practice. MVW’s Offering Documents shall include the ability to
exchange Usage Rights for Rewards Points or pursuant to a hotel exchange program
permitted under Section 4(b) only as an ancillary benefit of purchasing Usage
Rights. MVW

 

6



--------------------------------------------------------------------------------

may, as part of a sales presentation and in marketing collateral, describe the
ability to exchange Usage Rights for Rewards Points, or pursuant to any hotel
exchange program permitted under Section 4(b), as a benefit of purchasing Usage
Rights in accordance with MVW’s sales and marketing practices in use as of the
Effective Date.

(d) MVW will not have any right to modify any terms of the Rewards Points issued
to MVW customers, including imposing an expiration date on any Rewards Points;
except that, in accordance with the Program Rules and the procedures set forth
in the Services Manual, MVW may request that Rewards suspend, or use other
available remedies related to, a MVW customer’s membership in the Rewards
Program as a result of such customer’s failure to pay amounts related to
Licensed Destination Club Products as set forth in the Services Manual. Rewards
shall not unreasonably withhold its consent to such requests. All Rewards Points
issued shall be subject to Program Rules.

Section 5. MVW Inventory Use.

(a) MVW will make Licensed Destination Club Units available for Rewards Points
redemption stays as described in the Services Manual, subject to the limitations
described in Section 1(e) and as otherwise set forth in the Services Manual. The
parties acknowledge that MVW shall have no obligation to make Licensed
Destination Club Units at the Licensed Projects listed on Schedule 1(e)
available for Rewards Points redemption stays.

(b) Rewards will pay MVW for the use of Licensed Destination Club Units by
Rewards Members who pay for such usage with Rewards Points in a manner
consistent with the payment process used by Rewards with the MHR Hotels in
connection with redemption stays. The Services Manual sets forth the rates for
such usage in effect as of the Effective Date for a standard room and
multi-bedroom units (such rates, the “MVW Redemption Rates”). The MVW Redemption
Rates are intended to approximate the average rate paid by wholesalers who
purchase a similar volume and type of accommodations, and will be adjusted by
Marriott, in the first fiscal quarter of every fiscal year to reflect the rates
paid by wholesalers in the prior fiscal year. The Services Manual sets forth the
current process for the determination of the rates paid by wholesalers. In the
event of a Dispute (as defined in Section 27) among the parties over the MVW
Redemption Rates, the parties will resolve such Dispute in accordance with the
process set forth in the Services Manual.

(c) Marriott shall determine the number of Rewards Points that a Rewards Member
must redeem to pay for stays at Licensed Destination Club Units on a fair and
nondiscriminatory basis and generally on a basis consistent with similarly
situated and equipped resort and hotel properties or, if there are no similarly
situated and equipped resort and hotel properties, the number of Rewards Points
shall be determined by Marriott on a similar redemption cost per point basis as
other Participating Properties in the Rewards Program. In the event of a Dispute
among the parties over the number of Rewards Points required for stays at
Licensed Destination Club Units, the parties will resolve such Dispute in
accordance with the process set forth in the Services Manual.

 

7



--------------------------------------------------------------------------------

Section 6. Deemed Order of Usage of Rewards Points. If a Rewards Member redeems
Rewards Points for any purpose, the Rewards Member will be deemed to have
redeemed Rewards Points in the following order: (i) first, any Rewards Points
issued prior to the Commencement Date to such Rewards Member in connection with
Exchange/Sales Uses, which redemption shall occur in accordance with
Section 3(a), (ii) second, any Rewards Points issued to such Rewards Member on
or after the Commencement Date in connection with Exchange/Sales Uses, and
(iii) third, any other Rewards Points held by such Rewards Member.

Section 7. Redemption of Rewards Points by Rewards Members.

(a) The redemption of Rewards Points by MVW customers shall be subject to the
Program Rules.

(b) Rewards Points issued for Permitted Uses by Rewards to MVW customers may be
redeemed by such MVW customers for all uses allowed by the Rewards Program as of
the applicable redemption date, including any special awards that may exist
exclusively for MVW customers. MVW customers who are Rewards Members may also
convert their Rewards Points into Airline Miles subject to the Program Rules.

(c) Marriott customer service associates shall assist MVW customers regarding
questions, issues and problems related to travel partners associated with the
Rewards Program. MVW shall be allocated, and pay, costs related to such customer
service in accordance with allocation methods in place as of the Effective Date
as the same may be reasonably revised by Marriott from time to time.

Section 8. Elite Status Program.

(a) Rewards Members will be offered the opportunity to receive credits towards
“Elite” status in the Rewards Program (“Elite Status”) in connection with
(i) Qualifying Stays, (ii) the exercise of Usage Rights for stays at Licensed
Destination Club Units, and (iii) the exercise of Usage Rights for stays at
Participating Properties pursuant to the “Club Connections” Program, as more
specifically described in the Services Manual.

(b) Subject to the following sentence, MVW may recognize and upgrade MVW
customers with Elite Status by utilizing the Elite Status referral, approval and
fulfillment processes described in the Services Manual and paying the associated
fees as determined by Rewards from time to time (the “Elite Referral Program”).
As of the date that MVW upgrades a MVW customer to Elite Status through the
Elite Referral Program, the number of MVW customers that MVW has upgraded to
Elite Status through the Elite Referral Program during the then current fiscal
year may not exceed the percentage listed in the Services Manual of the number
of MVW customers that own Usage Rights as of such date. Any amounts charged to
MVW in connection with the Elite Referral Program will be consistent with those
charged to other participants in the Elite Referral Program. Marriott shall have
the right to change any terms or conditions relating to the Elite Referral
Program, including, without limitation, the pricing, benefits or the referral
and fulfillment processes associated with the Elite Referral Program, at any
time, in its sole discretion, subject only to any express obligation or
limitation set forth in this Agreement, provided that such changes are applied
on a general program basis to the participants in the Elite Referral Program.

 

8



--------------------------------------------------------------------------------

(c) Subject to the following sentence, MVW will provide Rewards Members who have
Elite Status with the recognition benefits listed in the Services Manual in
connection with such Rewards Members’ (i) Qualifying Stays, (ii) exercise of
Usage Rights for stays at Licensed Destination Club Units and (iii) redemption
stays. Marriott may request that MVW change the recognition benefits listed in
the Services Manual to be provided by MVW to Rewards Members who have Elite
Status if MHR Hotels change the corresponding recognition benefits they will
provide to Rewards Members with Elite Status, and MVW shall not unreasonably
withhold its agreement to make such change. Subject to the restrictions listed
in the Services Manual, MVW shall honor the Elite Status recognition benefits
guarantee as set forth in the Program Rules and shall either pay directly, or
reimburse Marriott for, amounts payable to Rewards Members with Elite Status
because such Rewards Members did not receive the guaranteed recognition benefits
to be provided to them by MVW.

(d) MVW shall not offer any new programs to its customers related to Elite
Status (other than due to changes in the Program Rules) without Marriott’s prior
written approval obtained in accordance with Section 13(b).

(e) The parties acknowledge that this Section 8 is not intended to limit, expand
or modify in any way the terms of the trial program regarding Elite Status
between MVW and Rewards in effect as of the date of this Agreement memorialized
in the description of such trial program implemented on July 5, 2011 titled
“Evaluation of Purchasing Rewards Elite Status for Select MVC Members,” and set
forth in Section 8(e) of the Services Manual.

Section 9. Marketing.

(a) Marriott will include MVW and the Licensed Destination Club Products on a
reasonable basis consistent with past practice, taking into account the purpose
of the communications described below and the nature of the Licensed Destination
Club Products in:

(i) communications sent by Rewards to Rewards Members and other Marriott
customers through (A) communication channels then in use which may include, for
example, (x) electronic and print newsletter distribution, (y) promotional
channels such as “Hotel Specials” emails, “E-Breaks” emails, “METT” emails,
PointSaver, and internet promotional offerings and (z) Rewards websites and
(B) enhanced or new channels or methods of communication to Rewards Members and
other Marriott customers which become available, including digital media
channels such as social media and mobile media; and

(ii) segmented communications sent by Rewards tailored to select audiences of
Rewards Members and Marriott customers included within the Rewards database,
including non-English language communications, regional communications and
communications with Rewards Members who have Elite Status.

(b) MVW may request that Marriott utilize customer targeting tools developed by
Marriott, such as those listed in the Services Manual, in connection with MVW
communications. Marriott shall consider such requests in good faith.

 

9



--------------------------------------------------------------------------------

(c) Marriott will include MVW and the Licensed Destination Club Products in
Rewards’ other marketing and promotional materials, in addition to those
otherwise listed in Section 9(a), on a reasonable basis consistent with past
practice, taking into account the purpose of such marketing and promotional
materials and the nature of the Licensed Destination Club Products.

(d) Public communications made by MVW (including general communications with MVW
customers and Rewards Members) relating to the Rewards Program or to any changes
in the Rewards Program or in MVW’s use or participation in the Rewards Program
shall be accurate, fairly represent the Rewards Program and comply with the
Brand Standards (collectively “Communication Standards”). Marriott may review
such public communications upon reasonable notice to MVW (on a periodic audit
basis) for the purpose of ensuring that such public communications comply with
the Communication Standards. If such public communications do not comply with
the Communication Standards, Marriott will provide notice thereof to MVW, which
notice shall identify the deficiencies in the public communication. MVW shall
promptly make changes to any deficient public communication and provide the
revised public communication to Marriott for Marriott’s review and approval of
the changes. MVW shall not use the revised public communication (or permit the
revised public communication to be used) until such changes have been approved
by Marriott. MVW shall have the right to seek Marriott’s review and approval of
any public communications, on a confidential basis, in advance, and may repeat
specific material included in public communications that Marriott has previously
approved in reliance upon Marriott’s prior approval unless Marriott revokes its
previous approval. With respect to public communications for which MVW has not
received Marriott’s prior written approval (or that do not repeat specific
material included in public communications previously approved by Marriott which
have not been revoked), Marriott shall have the right to object to any such
public communication in the event Marriott believes that such public
communication is inconsistent with the Communication Standards. In the event MVW
and Marriott are not able to come to agreement on the issue, then either party
may refer the matter to an Expert for resolution, or if MVW initiates a public
communication without first seeking confirmation that such public communication
is consistent with the Communication Standards and Marriott determines that such
public communication is not consistent with the Communication Standards, then
Marriott may refer the matter to an Expert for resolution. In either case, if
the Expert finds in favor of Marriott, then Marriott’s prior written consent
shall be required for each new public communication that is implemented on a
system-wide or region-wide (e.g., throughout the United States, Europe, the
Middle East, Latin America, Asia Pacific or a substantial portion thereof) basis
for the twenty-four (24) month period following any such determination. MVW will
provide Marriott with advance written notice of not less than 5 business days
prior to any public communication made by MVW concerning any significant change
related to the Rewards Program; such notice shall identify the significant
change in the communication.

(e) MVW will not conduct a marketing campaign that features or promotes the
ability of MVW customers to (i) earn Ritz-Carlton Rewards Points for Qualifying
Stays or Permitted Uses or (ii) participate in The Ritz-Carlton Rewards Program.
Any permitted MVW marketing campaign will comply with the applicable Brand
Standards. Nothing in this Agreement shall be deemed to prohibit MVW from
informing MVW customers that such customer may elect to participate in either
the Marriott Rewards Program or The Ritz-Carlton Rewards Program, or of any
details of participation in The Ritz-Carlton Rewards Program.

 

10



--------------------------------------------------------------------------------

(f) The parties shall cooperate reasonably regarding the content of any
communications provided for in Section 9(a) and Section 9(c). The parties
acknowledge that such communications are generally intended to include general
brand related information (e.g., new product features, property openings,
Rewards and Elite benefits at Licensed Projects), generate general awareness,
and communicate promotional offers and related information (e.g., rental, tour,
lead generation, opt-in or direct sale offers) intended to generate revenues for
the Licensed Business. To the extent any communication includes an offer related
to the Licensed Business, MVW shall provide the terms and conditions of such
offer to Marriott together with any statements or disclosures that may be
required by Applicable Law in connection therewith.

Section 10. Joint & Several Liability. The obligations of MVWC and MORI under
this Agreement shall be joint and several. MII shall be jointly and severally
liable for the obligations of Rewards under this Agreement.

Section 11. Default & Term.

(a) This Agreement will be effective as of 12.01 a.m. on November 21, 2011 (the
“Effective Date”) and will remain in effect until the earlier of (i) the
termination of this Agreement pursuant to Section 11(b) or (ii) the termination
or expiration of the Marriott License Agreement. However, if the Marriott
License Agreement expires in accordance with its terms, this Agreement will
continue until the expiration of the “tail period” under Section 4.2(b) of the
Marriott License Agreement (the “Tail Period”) subject to the limitations
described below in Section 12. For the avoidance of doubt, during the Tail
Period, the restrictions on MVW’s use of Rewards Points set forth in Section 1
shall continue to apply and any Project that ceases to be a Licensed Project
shall not be considered part of the Licensed Destination Club Business for
purposes of this Agreement. Notwithstanding the foregoing, if the Distribution
has not closed prior to March 31, 2012, either MVW or Marriott may terminate
this Agreement by delivery of written notice to the other party prior to the
Effective Date.

(b) The breaches listed in (i) through (viii) below are deemed to be material
breaches for which MVW may be placed in default under this Agreement if
(x) Marriott gives MVW notice of the breach that provides the applicable cure
period for the applicable breach (or such greater number of days given by
Marriott in its sole discretion or required by Applicable Law) and (y) MVW fails
to cure the breach in the time and manner specified in the notice of breach or
as specifically provided in this Section 11(b). If MVW fails to cure the breach
and is placed in default, then Marriott may exercise the applicable remedy for
the specific default as set forth below:

(i) If MVW or its Affiliates fails to pay any amounts due under this Agreement
to Rewards or any of its Affiliates when the same become due and payable, then
Marriott may issue a notice of breach to MVW with respect to such failure. MVW
shall have ten (10) business days following notice of breach to cure the failure
to pay. If MVW in good faith disputes the amount due and payable and the parties
are unable to resolve the discrepancy, then MVW shall pay to Rewards the
undisputed amount, if any,

 

11



--------------------------------------------------------------------------------

and MVW shall pay the disputed amount into an escrow account. The disagreement
regarding the disputed amount shall be submitted to an arbitration panel for
resolution pursuant to Section 27. Notwithstanding anything to the contrary in
Section 27, the non-prevailing party shall pay the prevailing party’s costs of
the arbitration, including attorneys’ fees. If the arbitration panel determines
that any or all of the disputed amount is owed to Rewards or its Affiliates,
then MVW shall pay such amount and may use the amount in the escrow to pay such
amount. If the arbitration panel determines that none of the disputed amount is
owed to Rewards or its Affiliates, then MVW shall not be required to pay the
disputed amount and the escrowed funds shall be released to MVW. If MVW fails to
cure the payment breach, Marriott may issue a notice of default to MVW and
exercise any of the remedies under Section 11(c), and if the aggregate amount
outstanding that MVW has failed to pay at any time is in excess of five million
dollars ($5,000,000) (as adjusted annually after the Effective Date by the GDP
Deflator), Marriott may terminate this Agreement and all rights granted to MVW
hereunder immediately upon notice to MVW;

(ii) If MVW or its Affiliates fail to pay any amount in excess of two million
five hundred thousand dollars ($2,500,000) (as adjusted annually after the
Effective Date by the GDP Deflator) due to Rewards or any of its Affiliates when
the same becomes due and payable, in each case, after having been issued a
notice of breach by Marriott and having failed to cure the failure to pay within
ten (10) business days following such notice, three (3) or more times within any
thirty-six (36) month period, Marriott may issue a notice of default and
terminate this Agreement immediately upon notice to MVW and/or exercise any of
the other remedies under Section 11(c);

(iii) If MVW or its Affiliates fail to pay when due a total amount in excess of
five million dollars ($5,000,000) (as adjusted annually after the Effective Date
by the GDP Deflator) under the Distribution Agreement, the Marriott License
Agreement, the Ritz-Carlton License Agreement, the Tax Sharing and
Indemnification Agreement, the Employee Benefits Allocation Agreement or under
all such agreements taken together, then Marriott may issue a notice of breach
to MVW with respect to such failure. MVW shall have ten (10) business days
following notice of breach to cure the failure to pay. If MVW in good faith
disputes the amount due and payable and the parties are unable to resolve the
discrepancy, then MVW shall pay to Marriott the undisputed amount, if any, and
MVW shall pay the disputed amount into an escrow account. The disagreement
regarding the disputed amount shall be submitted to an arbitration panel for
resolution pursuant to Section 27. Notwithstanding anything to the contrary in
Section 27, the non-prevailing party shall pay the prevailing party’s costs of
the arbitration, including attorneys’ fees. If the arbitration panel determines
that any or all of the disputed amount is owed to Marriott or its Affiliates,
then MVW shall pay such amount and may use the amount in the escrow to pay such
amount. If the arbitration panel determines that none of the disputed amount is
owed to Marriott or its Affiliates, then MVW shall not be required to pay the
disputed amount and the escrowed funds shall be released to MVW. If MVW fails to
cure the payment breach, then Marriott may issue a notice of default to MVW and
terminate this Agreement and all rights granted to MVW hereunder immediately
upon notice to MVW and/or exercise any of the other remedies under
Section 11(c);

 

12



--------------------------------------------------------------------------------

(iv) If MVW or any principal, director, officer, shareholder, or agent of MVW,
contrary to the provisions of this Agreement, discloses, causes, or fails to
exercise commercially reasonable efforts to prevent the disclosure of, or
otherwise uses in an unauthorized manner, any Marriott Confidential Information
in violation of this Agreement then:

 

  (i) Marriott may issue a notice of breach to MVW. In connection with such
breach, Marriott may, depending on various factors, including, the severity of
the breach, whether the breach was intentional or unintentional, and the damages
or potential damages resulting from such breach, exercise any of the remedies
provided for in Section 11(c).

 

  (ii) If an arbitration panel under Section 27 determines that (i) a material
breach has occurred, (ii) (x) MVW has failed to exercise commercially reasonable
efforts to prevent such breach or (y) such breach was intentional or resulted
from MVW’s gross negligence, and (iii) such breach has resulted or may result in
the goodwill associated with the Rewards Program being so materially damaged as
a result of the breach that interim injunctive relief is an inadequate remedy
and that termination of the entire relationship contemplated by this Agreement
is the only adequate remedy, then upon the rendering of the arbitration panel’s
determination Marriott may issue a notice of default to MVW and terminate this
Agreement and all rights granted to MVW hereunder and/or exercise any of the
other remedies under Section 11(c);

(v) If MVW or any of its Affiliates is convicted of a felony or other similar
crime or offense or engages in a pattern or practice of acts or conduct that, as
a result of the adverse publicity that has occurred in connection with such
offense, acts, or conduct:

 

  (i) is likely to have or has had a material adverse effect on the Rewards
Program, the goodwill associated with the Rewards Program or Marriott’s
interests therein, then Marriott may issue a notice of default and exercise any
of the other remedies under Section 11(c); and

 

  (ii) has or may result in the goodwill associated with the Rewards Program
being so materially damaged that termination of the entire relationship
contemplated by this Agreement is the only adequate remedy, then Marriott may
issue a notice of breach. Upon such notice of breach, the parties will agree to
a Remediation Arrangement under which MVW will undertake to remedy the breach to
Marriott’s satisfaction. If MVW fails to enter into a Remediation Arrangement
within ninety (90) days following the date of the notice of breach or fails to
cure the breach pursuant to the Remediation Arrangement, Marriott may issue a
notice of default and terminate this Agreement and all rights granted to MVW
hereunder immediately upon notice to MVW and/or exercise any of the other
remedies under Section 11(c).

 

13



--------------------------------------------------------------------------------

(vi) If MVW assigns this Agreement, any of its rights hereunder or delegates any
of its duties under this Agreement in violation of this Agreement, Marriott may
issue a notice of default. If MVW fails to notify Marriott within fourteen
(14) days following the notice of breach that MVW intends to unwind such
assignment or fails to actually unwind such assignment in a manner satisfactory
to Marriott within ninety (90) days following the notice of breach, then
Marriott may issue a notice of default and terminate this Agreement and all
rights granted to MVW hereunder immediately upon notice to MVW and/or exercise
any of the other remedies under Section 11(c); provided, however, that nothing
herein shall restrict or limit Marriott’s ability to seek injunctive relief to
stop such assignment at any time;

(vii) If MVW dissolves or liquidates except in connection with an assignment
permitted by Section 17 of this Agreement, Marriott may issue a notice of
default and terminate this Agreement and all rights granted to MVW hereunder
immediately upon notice to MVW and/or exercise any of the other remedies under
Section 11(c); or

(viii) To the extent permitted by Applicable Law, if MVW becomes insolvent,
generally does not pay its debts as they become due, or files a voluntary
petition (or consents to an involuntary petition or an involuntary petition is
filed and is not dismissed within sixty (60) days) under any bankruptcy,
insolvency, or similar law, and such bankruptcy or insolvency has a material
adverse effect on Marriott, Marriott’s Affiliates or the Rewards Program,
Marriott may issue a notice of default and terminate this Agreement and all
rights granted to MVW hereunder immediately upon notice to MVW and/or exercise
any of the other remedies under Section 11(c).

(c) Upon any default under Section 11(b)(i) through (viii), Marriott shall have
the right to pursue any one or more of the following remedies in addition to the
remedies provided for in Sections 11(b)(i) through (viii):

(i) To institute any and all proceedings permitted by Applicable Law or in
equity with respect to such event of default, including, without limitation,
actions for injunctive and/or declaratory relief (including specific
performance) and/or damages. MVW acknowledges and agrees that, in the event that
Marriott terminates this Agreement pursuant to a termination right expressly
identified in Section 11(b), Marriott will, in addition to the right to
terminate, have the right to seek and obtain damages with respect to the
termination of the Agreement. MVW agrees that Marriott has devoted substantial
resources to developing and building the Rewards Program and that the Rewards
Program, including the significant reputation and goodwill associated therewith,
have been developed by Marriott over a period of years prior to the Effective
Date. MVW further acknowledges and agrees that, in the event Marriott terminates
this Agreement as a result of a material event of default hereunder by MVW, it
would be commercially impossible for Marriott to take measures to recreate the
Licensed Business or develop an equivalent business, and, therefore it would be
unreasonable to expect or require Marriott to mitigate its damages resulting
from such default and termination;

 

14



--------------------------------------------------------------------------------

(ii) To suspend MVW’s rights to offer Rewards Points for any type of Permitted
Use, upgrade MVW customers with Elite Status or be included in Rewards’
communications, marketing or promotional materials until the breach is cured;
and

(iii) To suspend MVW’s right to access and use information included in the
Rewards Program for sales and marketing efforts until the breach is cured.

(d) The breaches listed in (i) through (viii) below are deemed to be material
breaches for which Marriott may be placed in default under this Agreement if
(x) MVW gives Marriott notice of the breach that provides the applicable cure
period for the applicable breach (or such greater number of days given by MVW in
its sole discretion or required by Applicable Law) and (y) Marriott fails to
cure the breach in the time and manner specified in the notice of breach or as
specifically provided in this Section. If Marriott fails to cure the breach and
is placed in default, then MVW may exercise the applicable remedy for the
specific default as set forth below:

(i) If Marriott or its Affiliates fail to pay any amounts due under this
Agreement to MVW or any of its Affiliates when the same becomes due and payable,
then MVW may issue a notice of breach to Marriott with respect to such failure.
Marriott shall have ten (10) business days following notice of breach to cure
the failure to pay. If Marriott in good faith disputes the amount due and
payable and the parties are unable to resolve the discrepancy, then Marriott
shall pay to MVW the undisputed amount, if any, and Marriott shall pay the
disputed amount into an escrow account. The disagreement regarding the disputed
amount shall be submitted to an arbitration panel for resolution pursuant to
Section 27. Notwithstanding anything to the contrary in Section 27, the
non-prevailing party shall pay the prevailing party’s costs of the arbitration,
including attorneys’ fees. If the arbitration panel determines that any or all
of the disputed amount is owed to MVW or its Affiliates, then Marriott shall pay
such amount and may use the amount in the escrow to pay such amount. If the
arbitration panel determines that none of the disputed amount is owed to MVW or
its Affiliates, then Marriott shall not be required to pay the disputed amount
and the escrowed funds shall be released to Marriott. If Marriott fails to cure
the payment breach, MVW may issue a notice of default to Marriott and exercise
any of the remedies under Section 11(e), and if the aggregate amount outstanding
that Rewards has failed to pay at any time is in excess of five million dollars
($5,000,000) (as adjusted annually after the Effective Date by the GDP
Deflator), MVW may terminate this Agreement immediately upon notice to Marriott;

(ii) If Marriott or its Affiliates fail to pay any amount in excess of two
million five hundred thousand dollars ($2,500,000) (as adjusted annually after
the Effective Date by the GDP Deflator) due to MVW or any of its Affiliates when
the same becomes due and payable, in each case, after having been issued a
notice of breach by MVW and having failed to cure the failure to pay within ten
(10) business days following such notice, three (3) or more times within any
thirty-six (36) month period, MVW may issue a notice of default and terminate
this Agreement immediately upon notice to Marriott and/or exercise any of the
other remedies under Section 11(e);

 

15



--------------------------------------------------------------------------------

(iii) If Marriott or its Affiliates fails to pay when due a total amount in
excess of five million dollars ($5,000,000) (as adjusted annually after the
Effective Date by the GDP Deflator) under the Distribution Agreement, Marriott
License Agreement, Ritz-Carlton License Agreement, under the Tax Sharing and
Indemnification Agreement, under the Employee Benefits Allocation Agreement or
under all such agreements taken together, then MVW may issue a notice of breach
to Marriott with respect to such failure. Marriott shall have ten (10) business
days following notice of breach to cure the failure to pay. If Marriott in good
faith disputes the amount due and payable and the parties are unable to resolve
the discrepancy, then Marriott shall pay to MVW the undisputed amount, if any,
and Marriott shall pay the disputed amount into an escrow account. The
disagreement regarding the disputed amount shall be submitted to an arbitration
panel for resolution pursuant to Section 27. Notwithstanding anything to the
contrary in Section 27, the non-prevailing party shall pay the prevailing
party’s costs of the arbitration, including attorneys’ fees. If the arbitration
panel determines that any or all of the disputed amount is owed to MVW or its
Affiliates, then Marriott shall pay such amount and may use the amount in the
escrow to pay such amount. If the arbitration panel determines that none of the
disputed amount is owed to MVW or its Affiliates, then Marriott shall not be
required to pay the disputed amount and the escrowed funds shall be released to
Marriott. If Marriott fails to cure the payment breach, then MVW may issue a
notice of default to Marriott and terminate this Agreement immediately upon
notice to Marriott and/or exercise any of the other remedies under
Section 11(e);

(iv) If Marriott or any principal, director, officer, shareholder, or agent of
Marriott, contrary to the provisions of this Agreement, discloses, causes, or
fails to exercise commercially reasonable efforts to prevent the disclosure of,
or otherwise uses in an unauthorized manner, any MVW Confidential Information in
violation of this Agreement then:

 

  (i) MVW may issue a notice of breach to Marriott. In connection with such
breach, MVW may, depending on various factors, including, the severity of the
breach, whether the breach was intentional or unintentional, and the damages or
potential damages resulting from such breach, exercise any of the remedies
provided for in Section 11(e).

 

  (ii) If an arbitration panel under Section 27 determines that (i) a material
breach has occurred, (ii) (x) Marriott has failed to exercise commercially
reasonable efforts to prevent such breach or (y) or such breach was intentional
or resulted from Marriott’s gross negligence, and (z) such breach has resulted
or may result in the goodwill associated with MVW’s use of the Rewards Program
in connection with the Licensed Business being so materially damaged as a result
of the breach that interim injunctive relief is an inadequate remedy and that
termination of the entire relationship contemplated by this Agreement is the
only adequate remedy, then upon the rendering of the arbitration panel’s
determination MVW may issue a notice of default to Marriott and terminate this
Agreement and/or exercise any of the other remedies under Section 11(e);

 

16



--------------------------------------------------------------------------------

(v) If Marriott assigns this Agreement, any of its rights hereunder or delegates
any of its duties under this Agreement in violation of this Agreement, MVW may
issue a notice of default. If Marriott fails to notify MVW within fourteen
(14) days following the notice of breach that Marriott intends to unwind such
assignment or fails to actually unwind such assignment in a manner satisfactory
to MVW within ninety (90) days following the notice of breach, then MVW may
issue a notice of default and terminate this Agreement and all rights granted to
Marriott hereunder immediately upon notice to Marriott and/or exercise any of
the other remedies under Section 11(c); provided, however, that nothing herein
shall restrict or limit MVW’s ability to seek injunctive relief to stop such
assignment at any time;

(vi) If Marriott dissolves or liquidates, except in connection with an
assignment permitted by Section 17 of this Agreement, MVW may issue a notice of
default and terminate this Agreement immediately upon notice to Marriott and/or
exercise any of the other remedies under Section 11(e);

(vii) To the extent permitted by Applicable Law, if Marriott becomes insolvent,
generally does not pay its debts as they become due, or files a voluntary
petition (or consents to an involuntary petition or an involuntary petition is
filed and is not dismissed within sixty (60) days) under any bankruptcy,
insolvency, or similar law, and such bankruptcy or insolvency has a material
adverse effect on the Rewards Program or MVW or MVW’s Affiliates, MVW may issue
a notice of default and terminate this Agreement immediately upon notice to
Marriott and/or exercise any of the other remedies under Section 11(e); or

(viii) If Marriott or any of its Affiliates is convicted of a felony or other
similar crime or offense and such conviction is the actual and sole cause of MVW
being prevented from obtaining or retaining the licenses that it requires to
continue operating the Licensed Business:

 

  (i) at any individual Project(s), then MVW may issue a notice of breach and
exercise any of the remedies under Section 11(e);

 

  (ii) at all or substantially all of the Projects and the Licensed Business is
so materially damaged that termination of the entire relationship contemplated
by this Agreement is the only adequate remedy, then MVW may issue a notice of
breach. Upon such notice of breach, the parties will agree to a Remediation
Arrangement under which Marriott will undertake to remedy the breach to MVW’s
satisfaction. If Marriott fails to enter into a Remediation Arrangement within
ninety (90) days following the date of the notice of breach or fails to cure the
breach pursuant to the Remediation Arrangement, MVW may issue a notice of
default and terminate this Agreement immediately upon notice to Marriott and/or
exercise any of the other remedies under Section 11(e).

 

17



--------------------------------------------------------------------------------

(e) Upon any default under Section 11(d)(i) through (viii), MVW shall have the
right to pursue any one or more of the following remedies in addition to the
remedies provided for in Sections 11(d)(i) through (viii):

(i) To institute any and all proceedings permitted by Applicable Law or in
equity with respect to such event of default, including, without limitation,
actions for injunctive and/or declaratory relief (including specific
performance) and/or damages. Marriott acknowledges and agrees that, in the event
that MVW terminates this Agreement pursuant to a termination right expressly
identified in Section 11(d), MVW will, in addition to the right to terminate,
have the right to seek and obtain damages with respect to the termination of the
Agreement; or

(ii) To suspend provision of the services that MVW is required to provide to
Marriott under this Agreement until the breach is cured.

(f) If MVW or Marriott materially fail to fulfill any of the other material
covenants, undertakings, obligations or conditions set forth in this Agreement,
the Electronic Systems License Agreement, or the Design Review Addendum, except
for where specific remedies are identified for breaches and defaults described
in Section 11(b) through (e), the non-defaulting party shall have the right to
institute any and all proceedings permitted by Applicable Law or in equity with
respect to such failure, including, without limitation, actions for injunctive
and/or declaratory relief (including specific performance) and/or damages;
provided, however, that the non-defaulting party shall not have the right to
terminate this Agreement with respect to such failure unless it is determined by
an arbitration panel under Section 27 that (i) the non-defaulting party has been
or will be damaged in an amount in excess of fifty million dollars ($50,000,000)
(as adjusted annually after the Effective Date by the GDP Deflator) or (ii) the
goodwill associated with the Rewards Program (if Marriott is the non-defaulting
party) or the Licensed Business (if MVW is the non-defaulting party) has been or
will be so materially damaged as a result of the conduct of the defaulting party
that interim injunctive relief is an inadequate remedy and that termination of
the entire relationship contemplated by this Agreement is the only adequate
remedy, then the non-defaulting party shall have the right to terminate this
Agreement upon the rendering of arbitration panel’s determination. The parties
acknowledge and agree that, in the event that the non-defaulting party
terminates this Agreement pursuant to this Section 11(f), the non-defaulting
party will, in addition to the right to terminate, have the right to seek and
obtain damages with respect to the termination of this Agreement.

(g) If either MVW’s or Marriott’s failure to conform to, keep, perform, fulfill,
or satisfy any representation, warranty, covenant, undertaking, obligation,
standard, test, or condition set forth in this Agreement, other than an
obligation to make monetary payments or provide monetary funding, is caused in
whole or in material part by one or more Extraordinary Events, such failure
shall not constitute a failure or a default under this Agreement, and such
failure shall be excused for as long as the failure is caused in whole or in
part by such Extraordinary Event(s) and so long as cure is diligently pursued.

(h) If either MVW’s or Marriott’s failure to conform to, keep, perform, fulfill,
or satisfy a material obligation set forth in this Agreement that affects all or
substantially all of the services to be provided under this Agreement or that
has a material adverse effect on the

 

18



--------------------------------------------------------------------------------

Rewards Program as a whole, other than an obligation to make monetary payments
or provide monetary funding, is caused in whole or in material part by one or
more Extraordinary Events, such failure shall not constitute a failure or a
default under this Agreement, and such failure shall be excused for as long as
the failure is caused in whole or in part by such Extraordinary Event(s) and so
long as cure is diligently pursued.

Section 12. Effect of Termination.

(a) The termination or expiration of the Agreement will have no effect on any
Rewards Points earned by, or issued by Rewards to, MVW customers for Permitted
Uses prior to such termination, which Rewards Points will continue to be usable
by Rewards Members in a manner consistent with the Program Rules.

(b) Any unpaid amounts payable by MVW to Rewards as of the date of termination
under Sections 2 or 3 above will be automatically due and payable in full upon
termination of this Agreement.

Section 13. Changes to the Rewards Program.

(a) Marriott and MVW agree to meet annually at a mutually agreed upon time and
place to discuss anticipated material changes to the Rewards Program (“Material
Program Changes”).Marriott will use good faith efforts to meet with MVW on a
quarterly basis to discuss any Material Program Changes.

(b) Marriott will reasonably consider changes to the Rewards Program suggested
by MVW which address issues specifically relevant to the Licensed Destination
Club Business (including any systems enhancements needed to implement such
changes) within a reasonable time after receiving a formal proposal from MVW
containing, as applicable: (i) the business rationale for such change, (ii) the
expected impact on MVW of such change and, to the extent known, the expected
impact on the Rewards Program and (iii) a proposed implementation plan and
estimate of any known implementation costs. Within 30 days of receipt of a
formal proposal from MVW regarding a suggested change to the Rewards Program,
Marriott shall (i) acknowledge receipt of such formal proposal from MVW and
(ii) provide a preliminary estimate of the timeframe for a response to such
formal proposal. MVW shall provide such additional information about a proposed
change to the Rewards Program as Marriott reasonably requests. Marriott may
condition its consent to changes to the Rewards Program suggested by MVW on
factors such as, for example: MVW’s assumption of the costs related to such
implementation, including, without limitation, incremental internal or
out-of-pocket design costs and operating costs (and the allocation thereof on a
fair and reasonable basis to other Rewards Program participants who benefit from
the change); the difficulties of designing or administering such changes; the
impact of such changes on the Rewards Program generally; third party consent
requirements; the prioritization of other Rewards Program projects; and
considerations relating to owners and franchisees associated with Licensor
Lodging Facilities.

(c) Marriott shall have the right to make changes to the Rewards Program at any
time, in its sole discretion, subject only to any express obligation or
limitation set forth in this Agreement. Notwithstanding the foregoing, Marriott
agrees that in no event shall Marriott,

 

19



--------------------------------------------------------------------------------

without MVW’s prior consent, (i) impose new Program Rules that are, or amend or
modify any Program Rules, that as amended or modified would be, in conflict with
Applicable Law, (ii) impose new Program Rules or amend or modify any Program
Rules or exceptions thereto that, in each case, exclusively relate to the
Licensed Destination Club Business, including without limitation the Program
Rules set forth in the Services Manual, or (iii) impose new Program Rules or
amend or modify any Program Rules that have a disproportionate adverse impact on
an individual Rewards Member who owns a Licensed Destination Club Product as
compared to a similarly situated Rewards Member who does not own a Licensed
Destination Club Product. The Program Rules shall continue to provide that
Rewards Points issued by MVW in respect of Usage Rights may not be redeemed for
stays at Licensed Destination Club Projects. MVW shall, as part of the sales
process with respect to the sale of Licensed Destination Club Products, provide
written disclosure to each prospective purchaser to the effect that (i) all
Rewards Points are subject to the Program Rules and (ii) Marriott may modify the
Program Rules at any time in its sole discretion. MVW shall be permitted to
incorporate such disclosure with other disclosures MVW makes to prospective
purchasers.

(d) If Marriott adopts a new Program Rule that becomes effective after the
Effective Date, or amends or modifies any Program Rule after the Effective Date,
that MVW reasonably believes is in conflict with MVW’s contractual obligations
to persons who own Licensed Destination Club Products, MVW shall notify Marriott
in writing as promptly as practicable and the parties agree to enter into good
faith negotiations to reach a resolution regarding such conflict and such new or
amended Program Rule shall not apply to MVW while such good faith negotiations
are occurring. If the parties are not able to resolve such conflict through such
good faith negotiations within 30 days after MVW notifies Marriott in writing of
such conflict, the parties will resolve such conflict in accordance with the
process set forth in the Services Manual, and such new or amended Program Rule
shall not apply to MVW while such conflict resolution process is occurring.

(e) MVW acknowledges that Marriott is under no obligation to continue the
Rewards Program. In the event that the Rewards Program is eliminated, Marriott
will treat MVW and MVW customers who hold Rewards Points in a manner consistent
with other Rewards Program participants. In the event monetary contributions
made by participants in the Rewards Program are refunded to participants,
applicable refunds to MVW and MVW customers will be made in a fair and
reasonable manner, as determined by Marriott in its reasonable discretion.

(f) In the event the Rewards Program is combined with or becomes part of another
loyalty program, Marriott will treat MVW and MVW customers in a manner
consistent with other Rewards Program participants.

Section 14. Cooperation.

(a) Marriott will reasonably cooperate with MVW to develop and offer packages
that enable Rewards Members to redeem Rewards Points for awards that include
both hotel stays and Airline Miles (“Combo Awards”) and other specific awards
that support MVW’s sales processes and value proposition. Marriott and MVW
acknowledge that the “5 Night Combo Award” feature was created specifically to
support MVW’s sales process and value

 

20



--------------------------------------------------------------------------------

proposition. If Marriott terminates the use of any Combo Awards in the Rewards
Program, Marriott may also terminate the use of similar Combo Awards by MVW
customers; however, such termination will only be effective upon six months’
prior notice to MVW, provided, that if the termination of such Combo Awards is
due to action by a third party, such six month notice period may be shortened to
correspond to the date on which such third party action becomes effective.

(b) Marriott agrees to enter into (and to cause Ritz-Carlton to enter into) good
faith negotiations with MVW in the event that MVW desires to participate in The
Ritz-Carlton Rewards Program in connection with the Ritz-Carlton Destination
Club Business (as such term is defined in the Ritz-Carlton License Agreement).
During the twenty-four (24) months following the Effective Date, MVW will not,
directly or indirectly, enter into any negotiations or other discussions with
any Person other than Marriott and Ritz-Carlton with respect to the affiliation
of the Ritz-Carlton Destination Club Business with a travel customer loyalty
program provided by a third-party. In the event that the parties are unable to
agree on terms under which the Ritz-Carlton Destination Club Business will
participate in The Ritz-Carlton Rewards Program within twenty-four (24) months
following the Effective Date, the parties agree that, with respect to the
Ritz-Carlton Destination Club Business only, MVW may affiliate with a travel
customer loyalty program provided by a third-party if (i) such travel customer
loyalty program is not primarily focused on the lodging industry and is
consistent with the luxury positioning of the Ritz-Carlton brand and (ii) MII
provides its prior written consent, not to be unreasonably withheld, to such
affiliation; provided, however, that “Ritz-Carlton” may not be used in the name
of such third-party loyalty program. In the event of a Dispute regarding clause
(i) or (ii) above, either party may refer the matter to an Expert for
resolution. The parties agree that MVW will pay any initial costs incurred by
Rewards to enable MVW to participate in The Ritz-Carlton Rewards Program in
connection with the Ritz-Carlton Destination Club Business.

(c) Marriott will use commercially reasonable efforts to enable MVW to
participate after the Effective Date in Rewards Program partner agreements in
which MVW is eligible to participate such that MVW will have access to partner
marketing channels, incentives, customer database and marketing programs and
platforms on a basis generally consistent with the MHR Hotels brand (after
taking into account differences in the Licensed Destination Club Business as
compared with the business conducted by other Licensor Lodging Facilities), as
set forth in the Services Manual.

Section 15. Reporting.

(a) Marriott will report to MVW the information relating to Rewards Program
usage by MVW customers set forth in the Services Manual and such other
information as is otherwise reasonably requested by MVW. The parties acknowledge
that the type of information provided by Marriott to MVW may change as
Marriott’s reporting systems and capabilities change. Marriott will modify its
reporting systems, within parameters determined by Marriott in its sole
discretion, to enable Marriott to provide reports to MVW that segregate
redemption and billing data for Rewards Points issued for Sales/Exchanges into
two distinct categories for (i) Commencement Date Points and (ii) Rewards Points
issued to MVW customers on or after the Commencement Date. Marriott’s
modification to its reporting systems pursuant to the preceding sentence will be
at no cost to MVW.

 

21



--------------------------------------------------------------------------------

(b) MVW shall receive, upon request, (i) the Statement of Program Activity for
Marriott Rewards, prepared by Marriott’s independent auditors on an annual basis
and (ii) Marriott’s report named “Reconciliation Analysis of MHR Brand Funding”
(or the successor report), including a schedule showing the calculation to
convert the funding rate for MHR Hotels to the MVW charge per 1,000 Rewards
Points, on an annual basis to verify the accuracy of the calculation of the MVW
Base Funding Rate (as defined in Exhibit A). Due to the unique nature of the
calculation of the MVW Base Funding Rate (as defined in Exhibit A), Marriott has
agreed that MVW may receive the following information regarding the calculation
of the MVW Base Funding Rate. In connection with the preparation of the
Statement of Program Activity for Marriott Rewards for any year, if a new MVW
Base Funding Rate became effective as of the beginning of the then-current year,
Marriott will direct the independent auditor that is preparing the Statement of
Program Activity for Marriott Rewards to determine whether such new MVW Base
Funding Rate was calculated in accordance with this Agreement. Such auditor will
provide a copy of its audit opinion letter regarding the calculation of the MVW
Base Funding Rate to MVW and the cost of such audit opinion will not be paid by
MVW. If the auditor concludes that such MVW Base Funding Rate was not calculated
in accordance with this Agreement and was higher than it should have been,
Rewards shall pay (or credit, if applicable) an amount equal to the excess paid
by MVW to MVW in connection with the incorrect MVW Base Funding Rate the within
30 days of such determination. If the auditor concludes that such MVW Base
Funding Rate was not calculated in accordance with this Agreement and was lower
than it should have been, MVW shall pay an amount equal to the shortfall to
Rewards within 30 days of such determination.

Section 16. Third Party Consents. MVW acknowledges that certain provisions of
this Agreement may be subject to third party approval.

Section 17. Assignment.

(a) Except as otherwise expressly provided herein or in connection with a
permitted transfer of the License Agreement under Section 17.1 of the License
Agreement, MVW may not assign this Agreement or assign any of its rights
hereunder, or delegate any of its duties under this Agreement, or sell, transfer
or dispose of all or substantially all of its assets relating to the Licensed
Business, or merge or consolidate with any other entity in which MVW is not the
surviving entity, or engage in a transaction or series of related transactions
that result in a Change in Control without Marriott’s prior written consent
which it may grant or withhold in its sole discretion. Any such assignment will
be a material default under this Agreement, and Marriott shall be entitled to
enjoin or obtain a court order prohibiting such assignment without posting a
bond. MVW shall not assign any rights under this Agreement to a Specially
Designated National or Blocked Person. If a Specially Designated National or
Blocked Person acquires a Controlling Interest in MVW, Marriott shall have the
right to terminate this Agreement immediately upon notice to MVW. In the event
of a permitted transfer of the License Agreement under Section 17.1 of the
License Agreement, MVW shall be permitted to assign this Agreement to any such
permitted transferee.

(b) None of the Guarantors may assign this Agreement or assign any of its rights
hereunder, or delegate any of its duties under this Agreement without Marriott’s
prior written consent which it may grant or withhold in its sole discretion.

 

22



--------------------------------------------------------------------------------

(c) Except as otherwise expressly provided herein, MII may not assign this
Agreement or assign any of its rights hereunder, or delegate any of its duties
under this Agreement without MVW’s prior written consent which it may grant or
withhold in its sole discretion, provided, however, that MII may assign,
delegate, sell or transfer this Agreement without prior notice, or consent of,
MVW, to an assignee who (a) assumes MII’s obligations to MVW under this
Agreement and (b) (i) is an Affiliate of MII that has the legal, financial, and
operational ability to perform the obligations of MII under this Agreement or
(ii) acquires all or substantially all of MII’s rights in respect of (i) the
System, (ii) MHR Hotels, and (iii) the Branded Elements. This Agreement will be
binding on and inure to the benefit of MII and the successors and assigns of
MII. MII shall not assign any rights under this Agreement to a Specially
Designated National or Blocked Person. If a Specially Designated National or
Blocked Person acquires a Controlling Interest in MII, MVW shall have the right
to terminate this Agreement immediately upon notice to Marriott.

(d) Except as otherwise expressly provided herein, Rewards may not assign this
Agreement or assign any of its rights hereunder, or delegate any of its duties
under this Agreement without MVW’s prior written consent which it may grant or
withhold in its sole discretion, provided, however, that Rewards may without
such consent assign this Agreement or any of its rights hereunder, or delegate
any of its duties under this Agreement to any of MII’s Affiliates or in
connection with an assignment by MII permitted hereunder. This Agreement will be
binding on and inure to the benefit of each of the parties hereto, their
successors and assigns, provided that the terms of this Section 17 shall have
been met.

(e) MVW acknowledges that Marriott and its Affiliates operate as a
multi-national business enterprise. Without limiting this Section 17, Marriott
has the right to assign all or part of its rights under this Agreement to any of
Marriott’s Affiliates and, in connection therewith, require MVW to pay amounts
due under this Agreement to such Affiliates. However, if, as a result of any
such assignment, MVW will be liable for greater Tax liability for payments due
hereunder following such assignment, any resulting increase in Tax liability
shall be borne by Marriott and not by MVW.

(f) MVW may not assign, mortgage, or grant a security interest in, or pledge as
collateral, this Agreement, except as permitted hereunder. At MVW’s request,
Marriott hereby agrees to provide to MVW’s lender a comfort letter that is
substantially similar to the form of comfort letter that has been agreed to by
the parties as of the Effective Date, so long as such lender is not an Affiliate
of MVW and MVW is not in breach of any of its obligations under this Agreement.
However, Marriott has no obligation to provide a “comfort letter” in connection
with, or consent to, a transaction that would be prohibited by this Section 17.
If a lender forecloses on, or otherwise exercises its rights against the
interests of MVW in this Agreement, or MVW violates this Section 17, Marriott
will have the right to pursue the remedies provided for in Section 11.

Section 18. MVW Associates.

(a) Marriott agrees that following the Effective Date, MVW associates (“MVW
Associates”) shall be eligible to become Rewards Members (MVW Associates who
become Rewards Members, “MVW Associate Rewards Members”). MVW Associate Rewards

 

23



--------------------------------------------------------------------------------

Members shall be subject to all Program Rules; provided, that MVW Associate
Rewards Members shall not earn Rewards Points or room night credits towards
Elite Status with respect to stays at Participating Properties when such MVW
Associate Rewards Members pay “Associate Pleasure” or “Associate Business”
rates.

(b) All inquiries regarding Rewards Member accounts must be addressed to
Marriott Guest Services. MVW Associates may not access their own Rewards Member
accounts or the accounts of their friends and/or family members through Marriott
systems including the IMS/CRIS systems.

(c) As of or prior to the Effective Date, MVW shall adopt and maintain a policy
directed at preventing MVW Associates from engaging in fraudulent activity in
connection with the Rewards Program. Among other things, this policy shall
prohibit MVW Associates from accessing their own Rewards Member accounts or the
accounts of their friends and/or family members through Marriott systems. MVW
shall provide a copy of this policy, and any changes thereto, to Marriott. MVW
shall provide such assistance as Marriott reasonably requests in connection with
Marriott’s efforts to determine whether any MVW Associate is engaging in
fraudulent activity in connection with the Rewards Program.

Section 19. Notices.

(a) Subject to Section 19(b) below, all notices, requests, demands, statements,
and other communications required or permitted to be given under the terms of
this Agreement will be in writing, in the English language, and delivered by
hand against receipt or carried by reputable overnight/international courier
service, to the respective party at the following addresses

To Rewards, to:

Marriott Rewards, LLC

10400 Fernwood Road

Bethesda, MD 20817

Attention: SVP Marriott Rewards/CRM; Dept. 559MR01

Facsimile: (301) 380-5133

with a copy (which shall not constitute notice) to:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, Maryland 20817

Attention: Law Department/Lodging Operations

Dept. 52/923.27

Facsimile: (301) 380-6727

 

24



--------------------------------------------------------------------------------

To MII, to:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, Maryland 20817

Attention: Chief Financial Officer

Dept. 52/924.11

Facsimile: (301) 380-5067

with a copy (which shall not constitute notice) to:

Marriott International, Inc.

10400 Fernwood Road

Bethesda, Maryland 20817

Attention: General Counsel

Dept. 52/923

Facsimile: (301) 380-6727

To MVWC and the Guarantors, to:

Marriott Vacations Worldwide Corporation

6649 Westwood Blvd.

Suite 500

Orlando, Florida 32821

Attention: President & Chief Executive Officer

Facsimile: (407) 206-6037

with a copy (which shall not constitute notice) to:

Marriott Vacations Worldwide Corporation

6649 Westwood Blvd.

Suite 500

Orlando, Florida 32821

Attention: General Counsel

Facsimile: (407) 513-6680

To Marriott Ownership Resorts, Inc., to:

Marriott Ownership Resorts, Inc.

6649 Westwood Blvd.

Suite 500

Orlando, Florida 32821

Attention: President & Chief Executive Officer

Facsimile: (407) 206-6037

with a copy (which shall not constitute notice) to:

Marriott Ownership Resorts, Inc.

6649 Westwood Blvd.

Suite 500

Orlando, Florida 32821

Attention: General Counsel

Facsimile: (407) 513-6680

 

25



--------------------------------------------------------------------------------

or at such other address as designated by notice from the respective party to
the other parties. Any such notice or communication will be deemed to have been
given at the date and time of: (i) receipt or first refusal of delivery if
delivered by hand or; (ii) two days after the posting thereof if sent via
reputable overnight/international courier service.

(b) The parties may exchange routine information and invoices by regular mail or
by e-mail, facsimile, or by making such information available to the other
parties on the Internet, an extranet, or other electronic means.

Section 20. Governing Law; Jurisdiction. This Agreement is executed pursuant to,
and will be interpreted and construed under the laws of New York, without regard
to the conflict of laws provisions of such jurisdiction. Nothing in this
Section 20 is intended to invoke the application of any franchise, business
opportunity, antitrust, “implied covenant,” unfair competition, fiduciary or any
other doctrine of law of the State of New York or any other state which would
not otherwise apply absent this Section 20. Each party hereto hereby expressly
and irrevocably submits itself to the non-exclusive jurisdiction of the courts
of New York for the purpose of resolving any Disputes under Section 29. So far
as is permitted under the laws of New York, this consent to personal
jurisdiction will be self-operative.

Section 21. WAIVER OF JURY TRIAL AND PUNITIVE AND EXEMPLARY DAMAGES. THE PARTIES
AGREE THAT EACH PARTY HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE SPECIAL, CONSEQUENTIAL, PUNITIVE
AND EXEMPLARY DAMAGES IN ANY ARBITRATION, LITIGATION, ACTION, CLAIM, SUIT OR
PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY
ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET
FORTH IN THIS AGREEMENT, THE RELATIONSHIPS OF THE PARTIES HERETO, THIS
AGREEMENT, WHETHER AS “MARRIOTT” “GUARANTOR” OR “MVW” OR OTHERWISE OR ANY
ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE FOREGOING.

Section 22. Third Party Rights. The provisions of this Agreement are solely for
the benefit of the parties hereto, and are not intended to confer upon any
person except the parties hereto, any rights or remedies hereunder. There are no
third party beneficiaries of this Agreement and this Agreement will not provide
any third person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

Section 23. Amendment. No agreement of any kind relating to the matters covered
by this Agreement will be binding upon any party unless and until the same has
been made in a written, non-electronic instrument that has been duly executed by
the non-electronic signature of all interested parties. This Agreement may only
be amended in a written, non-electronic instrument that has been duly executed
by the non-electronic signature of all interested parties and may not be amended
or modified by conduct manifesting assent, or by electronic signature, and each
party is hereby put on notice that any individual purporting to amend or modify
this Agreement by conduct manifesting assent or by electronic signature is not
authorized to do so.

 

26



--------------------------------------------------------------------------------

Section 24. Approvals, Consents and Waivers. Except as otherwise provided in
this Agreement, approvals, designations, and consents required under this
Agreement will not be effective unless evidenced by a writing signed by the duly
authorized officer or agent of the party giving such approval or consent. No
waiver, delay, omission, or forbearance on the part of a party hereto to
exercise any right, option or power arising from any default or breach by the
other party, or to insist upon strict compliance by the other party with any
obligation or condition hereunder, will affect or impair the respective rights
of a party hereto, with respect to any such default or breach or subsequent
default or breach of the same or of a different kind. Any delay or omission of
any party to exercise any right arising from any such default or breach will not
affect or impair such party’s rights with respect to such default or breach or
any future default or breach. No party will be liable to any other party for
providing (or denying) any waiver, approval, consent, or suggestion to such
other party in connection with this Agreement or by reason of any delay or
denial of any request.

Section 25. Construction and Severability.

(a) Except as expressly provided to the contrary in this Agreement, each
section, part, term and/or provision of this Agreement, including Section 31,
will be considered severable; and if, for any reason any section, part, term, or
provision is determined to be invalid, unenforceable or contrary to, or in
conflict with, any existing or future laws, regulations, ordinances, rules,
orders, decrees, and requirements of any governmental authority (“Applicable
Law”) or by an arbitral tribunal, a court or agency having valid jurisdiction,
such will not impair the operation of, or have any other effect upon, such other
sections, parts, terms, and provisions of this Agreement as may remain otherwise
intelligible, and the latter will continue to be given full force and effect and
bind the parties hereto. To the extent possible, such invalid or unenforceable
sections, parts, terms, or provisions will be deemed to be replaced with a
provision that is valid and enforceable and most nearly reflects the original
intent of the invalid or unenforceable provision.

(b) No right or remedy conferred upon or reserved to a party hereto by this
Agreement is intended to be, nor will be deemed, exclusive of any other right or
remedy herein or by law or equity provided or permitted, but each will be
cumulative of every other right or remedy.

(c) When this Agreement provides that any party may take or refrain from taking
any action or exercise discretion, such as rights of approval or consent, or to
modify the Rewards Program or any part of it, or to make other determinations or
modifications under this Agreement, such party may do so from time to time.

(d) Unless otherwise stated, references to Sections are to Sections of this
Agreement.

(e) Unless otherwise stated, references to Exhibits are to Exhibits to this
Agreement, and all of such are incorporated by reference into this Agreement.

 

27



--------------------------------------------------------------------------------

(f) Words importing the singular include the plural and vice versa as the
context may imply. Words importing a gender include each gender as the context
may imply.

(g) Unless otherwise stated, references to days, months, and years are to
calendar days, calendar months, and calendar years, respectively.

(h) The words “include,” “included” and “including” will be terms of enlargement
or example (meaning that, for instance, “including” will be read as “including
but not limited to”) and will not imply any restriction or limitation unless the
context clearly requires otherwise.

(i) Captions and section headings are used for convenience only. They are not
part of this Agreement and will not be used in construing it.

(j) The Recitals are incorporated in and made part of this Agreement.

Section 26. Independent Contractor. This Agreement does not create a fiduciary
relationship between Marriott and MVW. Marriott and MVW are independent
contractors, and nothing in this Agreement is intended to constitute either MVW
or Marriott as an agent, legal representative, subsidiary, joint venturer,
partner, manager, employee, or servant of the other for any purpose. Nothing in
this Agreement authorizes any party to make any contract, agreement, warranty,
or representation on any other party’s behalf or to incur any debt or other
obligation in any other party’s name.

Section 27. Arbitration.

(a) Except as otherwise specified in this Agreement, any dispute, controversy,
or claim arising out of or relating to this Agreement, or the making, breach,
termination, or invalidity of this Agreement, or the relationship created
thereby (a “Dispute”) or any other matter concerning any aspect of the
relationship of the parties will be finally settled, by arbitration administered
by the American Arbitration Association under its Commercial Arbitration Rules,
except as modified herein (the “AAA Rules”), conducted in Washington, D.C.

(b) There will be three (3) arbitrators. If there are only two (2) parties to
the arbitration, each of Marriott and MVW will appoint one (1) arbitrator within
twenty (20) days after receipt by respondent of a copy of the demand for
arbitration. For purposes of this Section 27, Marriott and its Affiliates, on
one hand, and MVW and its Affiliates, on the other hand, will each be deemed to
be one (1) party. The two (2) party-appointed arbitrators will have twenty
(20) days from the appointment of the second (2nd) arbitrator to agree on a
third (3rd) arbitrator who will chair the arbitral tribunal. Any arbitrator not
timely appointed by the parties under this Section 27(b) will be appointed in
accordance with AAA Rule R.11, and in any such procedure, each party will be
given a limited number of strikes, excluding strikes for cause.

(c) Any Dispute to be settled by arbitration under this Section 27 will at the
request of MVW or Marriott be resolved in a single arbitration before a single
tribunal together with any Dispute arising out of or relating to this Agreement
or any other agreement (including any other Transaction Agreements) between or
among MVW, the Guarantors and their respective Affiliates on the one hand and
Marriott or its Affiliates on the other. If there are

 

28



--------------------------------------------------------------------------------

multiple claimants and/or multiple respondents to the effect that there are more
than two (2) parties to the arbitration, all claimants and/or all respondents
will attempt to agree upon their respective appointments. If such multiple
parties fail to nominate an arbitrator within thirty (30) days, the AAA will
appoint an arbitrator on their behalf. In such circumstances, any existing
nomination of the arbitrator chosen by the party or parties on the other side of
the proposed arbitration will be unaffected, and the remaining arbitrators will
be appointed in accordance with AAA Rules R. 12 and R. 13.

(d) Any controversy concerning whether a Dispute is an arbitrable Dispute,
whether arbitration has been waived, whether an assignee of this Agreement is
bound to arbitrate, or as to the interpretation or enforceability of this
Section 27 will be determined by the arbitrators.

(e) The decision of the arbitral tribunal will be final and binding upon the
parties, and such decision will be enforceable through any courts having
jurisdiction. The arbitral tribunal will have no authority to amend or modify
the terms of this Agreement. The arbitral tribunal may award or include in their
award any relief they deem proper in the circumstances, including money damages
(with Interest on unpaid amounts from the date due), specific performance and
legal fees and costs in accordance with this Agreement; however, the arbitral
tribunal may not award special, punitive, consequential or exemplary damages.
The costs and expenses of arbitration will be allocated and paid by the parties
as determined by the arbitral tribunal. The arbitral tribunal will have the
authority to make such orders granting interim or provisional relief during the
pendency of the arbitration as it deems just and equitable. Any such order will
be without prejudice to the final determination of the controversy.

(f) The parties will use their reasonable best efforts to encourage the
arbitrators to resolve any arbitration related to any Dispute as promptly as
practicable. Subject to Applicable Law, including disclosure or reporting
requirements, or the parties’ agreement, the parties will maintain the
confidentiality of the arbitration. Unless agreed to by all the parties or
required by Applicable Law, including disclosure or reporting requirements, the
arbitrators and the parties will maintain the confidentiality of all
information, records, reports, or other documents obtained in the course of the
arbitration, and of all awards, orders, or other arbitral decisions rendered by
the arbitrators.

(g) Any arbitration proceeding under this Agreement will be conducted on an
individual (not a class-wide) basis and will not be consolidated with any other
arbitration proceedings to which Marriott is a party, except as specified below.
No decision on any matter in any other arbitration proceeding in which Marriott
is a party will prevent any party to the arbitration proceeding from submitting
evidence with respect to the same or a similar matter or prevent the arbitral
tribunal from rendering an independent decision without regard to such decision
in such other arbitration proceeding.

(h) Marriott or MVW may, without waiving any rights it has under this Agreement,
seek from a court having jurisdiction any interim or provisional relief that may
be necessary to protect its rights or property.

 

29



--------------------------------------------------------------------------------

(i) The provisions of this Section 27 will survive the expiration or termination
of this Agreement.

Section 28. Expert Resolution. Where this Agreement calls for a matter to be
referred to an Expert for determination, the following provisions shall apply:

(a) The use of an Expert shall be the exclusive remedy of the parties and no
party shall attempt to adjudicate any dispute in any other forum. The decision
of the Expert shall be final and binding on the parties and shall not be capable
of challenge, whether by arbitration, in court or otherwise. Recognition and
enforcement of any decision or award rendered by the Expert may be sought in any
court of competent jurisdiction.

(b) If any party calls for a determination by an Expert in accordance with the
terms of this Agreement, the parties shall have ten (10) days from the date of
such request to agree upon and appoint an Expert and, if they fail to agree,
each party shall have an additional ten (10) days to make its respective
selection of an Expert, and within ten (10) days of such respective selections,
the two (2) respective Experts so selected shall select a third (3rd) Expert. If
either party fails to make its respective selection of an Expert within the
specified period, then the other party’s selection shall be the Expert. If the
two (2) respective Experts selected by the parties fail to select a third
(3rd) Expert, then the third Expert shall be appointed by the AAA. Any dispute
to be determined by the Expert pursuant to this Section shall, at the request of
either party, be resolved in a single Expert proceeding before the same
Expert(s) together with any dispute to be determined by an Expert arising out of
or relating to this Agreement. In the event there is more than one (1) Expert,
then the decision of Experts shall be determined by a majority vote.

(c) Each party shall be entitled to make written submissions to the Expert(s),
and if a party makes any submission, it shall also provide a copy to the other
parties and the other parties shall have the right to comment on such submission
within the time periods established pursuant to Section 28(e). During the period
beginning with the appointment of an Expert or the appointment of three
(3) Experts pursuant to Section 28(b) and continuing until an Expert
determination is rendered, no party shall communicate with any of the Experts
regarding the subject matter submitted for determination without disclosing the
content of any such communication to the other parties. The parties shall make
available to the Expert(s) such books and records relating to the issue in
dispute and shall render to the Expert(s) any assistance requested of the
parties. The costs of the Expert(s) and the proceedings shall be borne as
directed by the Expert(s) unless otherwise provided for herein.

(d) The Expert(s) shall decide the matter referred for determination by applying
the terms, conditions and standards set forth in this Agreement regarding such
matter.

(e) The terms of engagement of the Expert(s) shall include an obligation on the
part of the Expert(s) to: (i) notify the parties in writing of the decision
within thirty (30) business days from the date on which the Expert (or the last
Expert, if there are three (3)) has been selected (or such other period as the
parties may agree or as set forth herein); and (ii) establish a timetable for
the making of submissions and replies.

 

30



--------------------------------------------------------------------------------

Section 29. Injunctive Relief. Marriott or MVW will be entitled to injunctive or
other equitable relief from a court of competent jurisdiction, without the
necessity of proving the inadequacy of money damages as a remedy or irreparable
harm, without the necessity of posting a bond, and without waiving any other
rights or remedies at law or in equity, for any actual or threatened material
breach or violation of this Agreement for which such relief is an available
remedy.

Section 30. Costs of Enforcement. If for any reason it becomes necessary for any
party to initiate any legal or equitable action to secure or protect its rights
under this Agreement, the prevailing party will be entitled to recover all costs
incurred by it in successfully enforcing such rights, including reasonable
lawyers’ fees.

Section 31. Indemnification.

(a) Each of MVW and Marriott (each, an “Indemnifying Party” as applicable) will,
and hereby does, indemnify, defend, and hold harmless the other party and its
Affiliates, their officers, directors, agents and employees, and their
respective successors and assigns (each, an “Indemnified Party”), from and
against all losses, costs, liabilities, damages, claims, and expenses of every
kind and description, including allegations of negligence by such Indemnified
Party, to the fullest extent permitted by Applicable Law, and including
reasonable lawyers’ fees, arising out of or resulting from any breach by the
Indemnifying Party of any representation or warranty or covenant or agreement
made by the Indemnifying Party in this Agreement.

(b) MVW or Marriott, as applicable, on behalf of the Indemnified Party, will
promptly give notice to the Indemnifying Party of any action, suit, proceeding,
claim, demand, inquiry, or investigation related to the foregoing for which the
Indemnified Party may seek indemnification hereunder and shall provide the
Indemnifying party with such information with respect thereto as the
Indemnifying Party may reasonably request. The failure to provide such notice,
however, shall not release the Indemnifying Party from any of its obligations
under this Section 31 except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Under no circumstances will an
Indemnified Party be required or obligated to seek recovery from third parties
or otherwise mitigate its losses in order to maintain a claim for
indemnification under this Agreement, and the failure to pursue such recovery or
mitigate a loss will in no way reduce the amounts recoverable from an
Indemnifying Party by an Indemnified Party hereunder. The parties’ obligations
under this Section 31 will survive the termination or expiration of this
Agreement.

(c) MVW shall indemnify Marriott and its Affiliates, their officers, directors,
agents and employees, and their respective successors and assigns from and
against all losses, costs, liabilities, damages, claims, and expenses of every
kind and description, arising out of or resulting from fraudulent activity by
MVW Associates in connection with the Rewards Program.

Section 32. Reasonable Business Judgment. Unless Marriott has reserved “sole
discretion,” Marriott will use its reasonable business judgment when discharging
its obligations or exercising its rights or discretion under this Agreement. MVW
agrees that Marriott, in the exercise of its reasonable business judgment, may
act with the intention to benefit the Rewards Program and Marriott’s business as
a whole. MVW will have the burden of establishing that

 

31



--------------------------------------------------------------------------------

Marriott failed to exercise reasonable business judgment, and neither the fact
that Marriott benefited economically from an action nor the existence of other
“reasonable” or “commercially reasonable” alternatives will, by themselves,
imply such a failure. To the extent that any implied covenant, such as the
implied covenant of good faith and fair dealing, or civil law duty of good faith
is applied to this Agreement, Marriott and MVW intend that Marriott will not
have violated such covenant or duty if Marriott has exercised reasonable
business judgment.

Section 33. Counterparts; Authorization of Authority.

(a) This Agreement may be executed in a number of identical counterparts, each
of which will be deemed an original for all purposes and all of which will
constitute, collectively, one agreement. Delivery of an executed signature page
to this Agreement by electronic transmission will be effective as delivery of a
manually signed counterpart of this Agreement.

(b) As of the date of this Agreement, this Agreement, including, all exhibits,
attachments, and the Transaction Agreements contain the entire agreement between
the parties as it relates to the Rewards Program and Rewards Points. This is a
fully integrated agreement.

(c) Each party represents, warrants and covenants that: (i) it is a legal entity
duly formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation; (ii) it and its Affiliates have and will continue
to have the ability to perform its obligations under this Agreement; and
(iii) it has and will continue to have all necessary power and authority to
execute and deliver this Agreement.

(d) Each party represents, warrants and covenants that the execution and
delivery of this Agreement and the performance by such party of its obligations
hereunder: (i) have been duly authorized by all necessary action; (ii) subject
to Section 16, do not require the consent, vote, or approval of any third
parties (including lenders) except for such consents as have been properly
obtained; and (iii) do not and will not contravene, violate, result in a breach
of, or constitute a default under (A) its certificate of formation, operating
agreement, articles of incorporation, by-laws, or other governing documents,
(B) any Applicable Law; or (C) subject to Section 16, any agreement, indenture,
contract, commitment, restriction or other instrument to which it or any of its
Affiliates is a party or by which it or any of its Affiliates is bound.

(e) Each party represents and warrants that all information provided in
connection with this Agreement is true, correct and complete as of the time made
and as of the Effective Date, regardless of whether such information was
provided by such party or one of its Affiliates, or by a third party on behalf
of such party, unless such has notified the other party hereto of a change in
the information and the other party has approved the change.

Section 34. Guaranty.

(a) Each Guarantor unconditionally and irrevocably guaranties to Marriott that
if MVW fails for any reason to perform when due any of its respective
obligations to Marriott under this Agreement (the “Obligations”) within the time
specified therein, it will without any demand or notice whatsoever promptly pay
or perform such Obligations (the “Guaranty”). The Guarantors acknowledge that
the Guaranty is a continuing guaranty and may

 

32



--------------------------------------------------------------------------------

not be revoked and shall not otherwise terminate unless this (i) Agreement has
terminated or expired in accordance with Section 11 and (ii) all amounts owing
to Marriott by MVW and the Guarantors pursuant to the Obligations have been paid
in full. The liability of each Guarantor hereunder is independent of and not in
consideration of or contingent upon the liability of MVW or any other Guarantor
and a separate action or actions may be brought and prosecuted against any
Guarantor, whether or not any action is brought or prosecuted against MVW or any
other Guarantor or whether MVW or any other Guarantor is joined in any such
action or actions. The Guaranty shall be construed as a continuing, absolute and
unconditional guaranty both of performance and of payment (and not merely of
collection) without regard to: (i) any modification, amendment or variation in
or addition to the terms of any of the Obligations or any covenants in respect
thereof or any security therefor, (ii) any extension of time for performance or
waiver of performance of any covenant of MVW or any other Guarantor or any
failure or omission to enforce any right with regard to or any other indulgence
with respect to any of the Obligations, (iii) any exchange, surrender, release
of any other guaranty of or security for any of the Obligations or (iv) any
bankruptcy, insolvency, reorganization, or proceeding involving or affecting MVW
or any other Guarantor, it being the Guarantor’s intent that the Guarantor’s
obligations hereunder shall be absolute and unconditional under any and all
circumstances.

(b) Each Guarantor hereby expressly waives diligence, presentment, demand,
protest, and all notices whatsoever with regard to any of the Obligations and
any requirement that Marriott exhaust any right, power or remedy or proceed
against the MVW or any other Guarantor of or any security for any of the
Obligations. Each and every default in payment or performance by MVW of any of
the Obligations shall give rise to a separate cause of action hereunder and
separate suits may be brought hereunder against any Guarantor as each cause of
action arises. Notwithstanding the foregoing, MII hereby acknowledges and agrees
that the Guarantors do not waive any defense that an Obligation has already been
paid, already been performed, is not due or yet due, or is subject to offset
under the terms of this Agreement. For the avoidance of doubt, nothing herein
shall obligate any Guarantor to make any payment which is illegal for such
Guarantor to have made under any Applicable Law now or hereafter in effect in
any jurisdiction applicable to such Guarantor.

(c) It being understood that the intent of Marriott is to obtain a guaranty from
each Guarantor, and the intent of each Guarantor is to incur guaranty
obligations, in an amount no greater than the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, it is hereby agreed that:

(i) if (A) the sum of the obligations of the Guarantors hereunder (the
“Guarantor Obligations”) exceeds (B) the sum (such sum, the “Total Available Net
Assets”) of the Maximum Available Net Assets of the Guarantors and MVWC, in the
aggregate, then the Guarantor Obligations of each Guarantor shall be limited to
the greater of (x) the Total Available Net Assets and (y) the value received by
such Guarantor in connection with the incurrence of the Guarantor Obligations to
the greatest extent such value can be determined; and

 

33



--------------------------------------------------------------------------------

(ii) if, but for the operation of this clause (ii) and notwithstanding clause
(i) above, the Guarantor Obligations of any Guarantor hereunder otherwise would
be subject to avoidance under Section 548 of the Bankruptcy Code or any
applicable state law relating to fraudulent conveyances or fraudulent transfers,
taking into consideration such Guarantor’s (A) rights of contribution,
reimbursement and indemnity from MVWC and the other Guarantors with respect to
amounts paid by such Guarantor in respect of the Obligations (calculated so as
to reasonably maximize the total amount of obligations able to be incurred
hereunder), and (B) rights of subrogation to the rights of MII, then the
Guarantor Obligations of such Guarantor shall be the largest amount, if any,
that would not leave such Guarantor, after the incurrence of such obligations,
insolvent or with unreasonable small capital within the meaning of Section 548
of the Bankruptcy Code or any applicable state law relating to fraudulent
conveyances or fraudulent transfers, or otherwise make such obligations subject
to such avoidance.

Any Person asserting that the Guarantor Obligations of a Guarantor are subject
to clause (i) or are avoidable as referenced in clause (ii) shall have the
burden (including the burden of production and of persuasion) of proving (x) the
extent to which such Guarantor Obligations, by operation of clause (i), are less
than the Obligations owed by MVW to Marriott or (y) that, without giving effect
to clause (ii), the Guarantor Obligations of such Guarantor hereunder would be
avoidable and the extent to which such Guarantor Obligations, by operation of
clause (ii), are less than the Obligations of MVW, as the case may be.

Section 35. Currency; Place of Payment.

(a) All amounts payable to MVW or MII or their respective Affiliates under this
Agreement or any other Transaction Agreement (including any judgment or arbitral
award) must be paid in United States Dollars.

(b) Payments due to any party hereto or their respective Affiliates, unless
otherwise agreed, will be paid by wire transfer of immediately available funds,
as applicable, in the United States to the accounts designated by the receiving
party.

(c) Any amount to be paid or reimbursed under this Agreement to MVW or MII or
their respective Affiliates for reimbursable expenses shall be made free and
clear and without deduction for any Taxes so that the amount actually received
in respect of such payment (after payment of Taxes) equals the full amount
stated to be payable in respect of such payment. To the extent any Applicable
Law requires or allows deduction, payment or withholding of Taxes to be paid by
the paying party directly to a governmental authority, the paying party must
account for and pay such amounts promptly and provide to the receiving party
receipts or other proof of such payment promptly upon receipt.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement, effective as of the Effective Date.

 

MARRIOTT INTERNATIONAL, INC. By:   /S/ CARL T. BERQUIST Name:   Carl T. Berquist
Title:   Executive Vice President and Chief Financial Officer

 

MARRIOTT REWARDS, LLC By:   /S/ KEVIN M. KIMBALL Name:   Kevin M. Kimball Title:
  Vice President

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:   /S/ STEPHEN P. WEISZ Name:  
Stephen P. Weisz Title:   President and Chief Executive Officer

 

MARRIOTT OWNERSHIP RESORTS, INC. By:   /S/ STEPHEN P. WEISZ Name:   Stephen P.
Weisz Title:   President and Chief Executive Officer

[ADDITIONAL SIGNATURES BLOCKS APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

SOLELY FOR THE PURPOSES OF THE GUARANTY IN SECTION 34:

 

MARRIOTT RESORTS HOSPITALITY CORPORATION By:   /S/ STEPHEN P. WEISZ Name:  
Stephen P. Weisz Title:   President

 

MVCI ASIA PACIFIC PTE. LTD. By:   /S/ PASCALE DILLON Name:   Pascale Dillon
Title:   Director

 

MVCO SERIES LLC By:   /S/ STEPHEN P. WEISZ Name:   Stephen P. Weisz Title:  
President



--------------------------------------------------------------------------------

Exhibit A

 

POINTS ISSUED

  

RATE

•    For Exchange/Sales Uses

  

The MVW charge per 1,000 Rewards Points, calculated to the hundredth of a U.S.
dollar, is an amount equal to (x) the MHR Funding Rate (as defined below),
increased or decreased, as applicable, by (y) (i) the difference in the MI
Breakage Rate and the MVW Breakage Rate, divided by (ii) the MI Usage Rate and
increased or decreased, as applicable, by (z) the MVW Redemption Premium (this
rate, the “MVW Base Funding Rate”).

 

For the three fiscal year period beginning on December 31, 2011, the funding
rate for MHR Hotels (the “MHR Funding Rate”) is calculated by dividing Rewards
Points funding received for the MHR Brand from (i) Rewards Points issued at the
standard chargeout rate (“Standard Points”) and (ii) Bonus Points (as defined
below), by the number of Rewards Points issued in each of these categories over
the Measuring Period (“MHR Funding Points”). The MHR Funding Rate will be
calculated to the hundredth of a U.S. dollar and will be recalculated every
three fiscal years based on the MHR Funding Points issued in the most recently
completed Measuring Period in the formula set forth above, and such recalculated
amount shall be used for the following three fiscal years.

 

To the extent either the standard chargeout rate or the Bonus Point Funding Rate
(as defined below) used in the calculation of the MHR Funding Rate is changed at
any time during the term of this Agreement, the MHR Funding Rate shall be
changed accordingly (such adjusted rate, the “Adjusted MHR Funding Rate”), and
the MVW Base Funding Rate will be recalculated accordingly effective as of the
same date the new standard chargeout rate becomes effective. The recalculated
MVW Base Funding Rate would be equal to (x) the Adjusted MHR Funding Rate
increased or decreased, as applicable, by (y) the difference in the MI Breakage
Rate and the MVW Breakage Rate, divided by (ii) the MI Usage Rate and increased
or decreased, as applicable, by (z) the MVW Redemption Premium. For
clarification, the MI Breakage Rate, MVW Breakage Rate and MVW Redemption
Premium used for such calculation shall be those used in the most recent
calculation of the MVW Base Funding Rate.

 

Exhibit A - Page 1



--------------------------------------------------------------------------------

POINTS ISSUED

  

RATE

    

The Adjusted MHR Funding Rate shall be calculated by dividing Rewards Points
funding that
would have been received during the Measuring Period for the MHR Brand from (i)
Standard
Points issued at the standard chargeout rate (which rate shall be the changed
standard
chargeout rate, if applicable) and (ii) Bonus Points issued at the Bonus Points
Funding Rate
(which rate shall be the changed Bonus Points Funding Rate, if applicable), by
the number of
MHR Funding Points. For clarification, the Standard Points, Bonus Points and MHR
Funding
Points used for such calculation shall be those used in the most recent
calculation of the MHR
Funding Rate.

 

“Measuring Period” is defined as follows: (i) for the first 3 years of the term
of this
Agreement, the Measuring Period is the period from fiscal 2008 through fiscal
2011 and (ii)
for each subsequent 3 year period during the term of this Agreement, the
Measuring Period is
the 3 fiscal year period that ends as of the day preceding the first day of such
subsequent 3
year period.

 

The “MVW Breakage Rate” is the MVW breakage rate as determined in the Marriott
liability
calculation. The Marriott liability calculation determines an estimated lifetime
usage of
Rewards Points issued for Exchanges/Sales Uses through an analysis of historical
point usage
by year. The most recent years in the analysis are included in calculating a
weighted average
of redemption use for the life of the Rewards Points issued for Exchanges/Sales
Uses, which is
used to project future usage of Rewards Points issued for Exchanges/Sales Uses
by year. From
this projected usage by year, an aggregate “Ultimate Redemption Ratio” (the
“URR”)
expressed as a percentage is developed. The MVW Breakage Rate is equal to 100%
minus the
URR.

 

The “MI Breakage Rate” is the MI breakage rate as determined in the Marriott
liability
calculation. The Marriott liability calculation determines an estimated lifetime
usage of
Rewards Points issued to Marriott customers through an analysis of historical
point usage by
year. From this projected usage by year, an aggregate “Marriott Ultimate
Redemption Ratio”
expressed as a percentage (the “Marriott Ultimate Redemption Ratio”) is
developed. The
Marriott Ultimate Redemption Ratio is also

 

Exhibit A - Page 2



--------------------------------------------------------------------------------

POINTS ISSUED

  

RATE

    

known as the MI Usage Rate (the “MI Usage Rate”). The MI Breakage Rate is a
percentage
equal to 100% minus the MI Usage Rate. The MI Breakage Rate and the MI Usage
Rate will
be calculated to the tenth of a percent.

 

The “MVW Redemption Premium” will be: (x) the difference between the Actual
Redemption
Cost and the MHR Funding Rate adjusted by the MVW Breakage Rate; divided by (y)
the
MHR Funding Rate adjusted by the MVW Breakage Rate.

 

The “Actual Redemption Cost” is: (x) the sum of: (i) the actual redemption costs
of Rewards
Points redeemed by MVW customers (other than Rewards Points redeemed for hotel
stays)
during the Measuring Period, plus (ii) 105% of the actual redemption costs of
Rewards Points
redeemed by MVW customers for hotel stays during the Measuring Period plus (iii)
related
overhead costs divided by (y) the number of Rewards Points redeemed by MVW
customers
during the Measuring Period.

 

The MVW Redemption Premium will be calculated to the hundredth of a percent and
will be
recalculated every three fiscal years by using the actual redemption costs for
the most recently
completed prior three fiscal years in the formula set forth above and such
recalculated amount
shall be used for the following three fiscal years.

 

The MVW Breakage Rate will be calculated to the tenth of a percent and will be
recalculated
every three fiscal years based on the relative breakage experience for MVW and
the Rewards
Program as of the most recently completed fiscal year, and such recalculated
amount shall be
used for the following three fiscal years.

 

•    All Permitted Uses other than Qualifying Stays and Exchange/Sales Uses

   The rate charged to MHR Hotels for Rewards Points issued other than for hotel
stays or Rewarding Events (referred to as “Bonus Points”) at the time such
Rewards Points are issued (such rate, the “Bonus Point Funding Rate”).

•    Qualifying Stays

   The standard chargeout rate for purchasing Rewards Points or Airline Miles
charged to MHR Hotels for hotel stays at the time such Rewards Points or Airline
Miles are issued.

 

Exhibit A - Page 3



--------------------------------------------------------------------------------

Schedule 1(e)

Exempted MVW Properties

 

1. Marriott’s StreamSide Birch at Vail, Colorado

 

2. Marriott’s StreamSide Douglas at Vail, Colorado

 

3. Marriott’s StreamSide Evergreen at Vail, Colorado

 

4. 47 Park Street – Grand Residences by Marriott, London, England

 

5. Marriott Vacation Club at The Empire Place, Bangkok, Thailand

 

6. Marriott Vacation Club at The Buckingham, Macau, China

 

Schedules - Page 1



--------------------------------------------------------------------------------

Schedule 3(b)

Cost of Outstanding Unused Certificates

To determine the cost of outstanding Certificates, Marriott values the
Certificates expected to be redeemed in the next 13 periods.

A list of hotel certificates issued in the last 13 periods is obtained from IR.
An estimated usage is assigned based upon data from the prior 13 periods, to
determine the number of certificates expected to be redeemed. After deducting
certificates that have already been redeemed, the remaining certificates are
valued based upon historical costs from the last 13 periods.

 

Schedules - Page 2